      Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 1 of 58




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

M.B. and S.E. through their next friend
Katharyn McIntyre, et al.,

                         Plaintiffs,

v.
                                                                Case No. 18-2617-DDC-GEB
Laura Howard in her official capacity as Kansas
Department for Children and Families
Secretary, et al.,

                         Defendants.



                                   MEMORANDUM AND ORDER

          Plaintiffs filed a Motion for Attorneys’ Fees and Expenses (Doc. 142). Defendants filed

a Memorandum in Opposition (Doc. 157) and plaintiffs filed a Reply (Doc. 161). Plaintiffs

request $3,750,396.50 in fees and $114,802.59 in expenses. Doc. 161 at 14 n.20.1 For the

following reasons, and as explained in this Order, the court grants plaintiffs’ motion in part and

denies it in part.

     I.        Background

          A.     Pre-Complaint Investigation

          Before filing the initial Complaint, plaintiffs’ counsel conducted a year-long investigation

into the Kansas child welfare system. Doc. 147 at 5 (Burns-Bucklew Decl. ¶ 10). Plaintiffs

investigated “housing instability and mental health care deficiencies” in the Kansas child welfare

system. Id. This included attending “community forums in Topeka, Overland Park, and Garden

City to hear concerns from families and service providers around the state.” Id. Their


1
       Plaintiffs corrected their requested fees and expenses after identifying three errors in their original
motion and filings. Doc. 161 at 14 n.20.
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 2 of 58




investigation collected and reviewed “a large volume of publicly available information and

performance data.” Doc. 144 at 10 (Lustbader Decl. ¶ 23). Also, plaintiffs’ counsel “researched

and analyzed applicable law and identified ten representative Named Plaintiffs and suitable Next

Friends.” See Doc. 143 at 8–9.

       B.      Commencement of Lawsuit

       Plaintiffs filed their Complaint on November 16, 2018, commencing a putative class

action seeking relief on behalf of children in the Kansas foster care system. Doc. 1 at 1. The

Complaint alleged defendants had violated (1) substantive due process rights arising under the

Fourteenth Amendment of children in Kansas’s child welfare system, (2) the Medicaid Act by

failing to screen and diagnose mental and behavioral health concerns, and (3) the Medicaid Act

by failing to provide or otherwise arrange medically necessary behavioral and mental health

services. Id. at 61–64. Plaintiffs filed an Amended Complaint (Doc. 63) on September 6, 2019.

It added new “Named Plaintiffs to the case[,]” Doc. 143 at 9, but asserts the same legal theories

of recovery as its predecessor.

       C.      Defendants’ Motion for Extension of Time to File Answer

       On December 28, 2018, defendants filed a Motion for Extension of Time to File Answer.

Doc. 19. Defendants requested an extension of their January 2, 2019 deadline citing the change

in administration after the Kansas Gubernatorial election. Id. at 2. Defendants asked for a

March 29, 2019 deadline to allow the new administration to determine its litigation strategy and

research the Named Plaintiffs. Id. at 4–5. Plaintiffs opposed this motion, arguing defendants

“offer[ed] no justification for this lengthy extension, effectively a stay of the proceedings, other

than the change in administration and the need to retrieve and review Plaintiff records.” Doc. 20

at 2. Plaintiffs proposed a January 31, 2019 deadline to file an answer. Id. at 7. The court, after



                                                  2
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 3 of 58




conducting a status conference on the motion, found “good cause to grant Defendants’ Motion”

and ordered defendants to “answer or otherwise respond to the Complaint by 3/29/19.” Doc. 23.

       D.      Plaintiffs’ Motions to Proceed Using Pseudonyms

       On January 23, 2019, plaintiffs filed an Unopposed Motion to Proceed Using

Pseudonyms to protect the privacy interests of the minor plaintiffs. Doc. 24 at 1–2. The court

granted the motion. Doc. 25. By agreement of the parties, the court entered a Stipulated

Confidentiality and Protective Order. Doc. 26 at 1. Plaintiffs filed a second Unopposed Motion

to Proceed Using Pseudonyms, Doc. 57, which the court granted, Doc. 62.

       E.      Defendants’ Motion to Dismiss Governor Kelly

       On October 25, 2019, defendants filed a Motion to Dismiss Defendant Governor Laura

Kelly for lack of subject matter jurisdiction under the Eleventh Amendment. Doc. 79 at 1.

Defendants argued Governor Kelly “plays no direct role in the administration of the programs

that Plaintiffs” challenged, so, “principles of sovereign immunity bar this suit against the

Governor.” Doc. 80 at 2. Defendants did not challenge the court’s jurisdiction over any other

defendant or causes of action asserted in the Complaint. Plaintiffs filed a Memorandum in

Opposition with supporting affidavits and evidence. See Docs. 96, 97. Defendants filed a Reply.

Doc. 102. The court granted defendants’ motion and dismissed Governor Kelly from the suit

because plaintiffs had “not alleged sufficient facts, that, if true, could support a finding that

Governor Kelly possesses the requisite duty to enforce the statutes and policies placed in issue

by the Amended Complaint.” Doc. 118 at 12.

       F.      Discovery Disputes

       Plaintiffs contend that they “engaged in significant fact discovery, including by

propounding targeted written discovery on Defendants and third parties, taking and preparing for



                                                   3
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 4 of 58




depositions, and reviewing and analyzing over 78,000 pages across over 12,000 documents.”

Doc. 143 at 28. They assert this “effort included a significant number of hours dedicated to

addressing discovery delays and inadequate responses and productions, and participating in more

than a dozen meet and confer conferences with Defendants to resolve discovery issues.” Id.

Plaintiffs assert the case files they received:

        lacked custodial information or metadata; often were produced in massive, non-
        unitized PDF files containing hundreds of pages each; were heavily and
        inappropriately redacted without explanation as to confidentiality or privilege
        assertions; presented pages out of order; were missing pages; were poorly scanned
        and unreadable; did not specify whether the files included documents collected
        from foster care contractors or other third parties; and lacked information as to the
        process Defendants used to search for and collect documents.

Doc. 144 at 13 (Lustbader Decl. ¶ 32). Defendants respond, asserting that “it is noteworthy and

most telling that Plaintiffs filed exactly zero discovery motions in this case.” Doc. 157 at 18

(emphasis omitted). Defendants contend that “Plaintiffs’ time entries reflect no discussion,

research, or drafting of any motion to compel or order for discovery from this Court.” Id. And,

they argue, plaintiffs didn’t file any such motion “because these Defendants were very

responsive to Plaintiffs’ discovery requests and even voluntarily provided additional data and

documents during the mediation to expedite reaching a settlement.” Id. (emphasis omitted).

        G.      Mediation and Settlement

        The parties notified the court of their intent to mediate the dispute on October 24, 2019,

with Kevin M. Ryan from Public Catalyst. Doc. 55 at 1. According to the ADR report, the

parties met on two separate occasions—November 12, 2019 and December 15–16, 2019—for

about 20 hours. Doc. 90-1 at 1. The parties made progress toward settlement during these

sessions and “exchanged drafts of provisions of a possible settlement agreement.” Id. The court

granted a Joint Motion to Stay Discovery for 45 days. Doc. 91. It granted a stay in light of the



                                                  4
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 5 of 58




ongoing mediation efforts by the parties. Doc. 94. The parties met in person on February 7, 25,

and 26 of 2020. Doc. 103-1 at 1. Negotiations reached an impasse on February 26 and the

“mediator formally declared an impasse” on February 28. Id. According to plaintiffs’

Unopposed Motion for Settlement, “the parties re-engaged in settlement negotiations,

exchanging settlement drafts, and then meeting by videoconference on June 4, 10, 11, and 18,

2020.” Doc. 139 at 5. On July 8, 2020, the parties filed Notice of Settlement. Doc. 133.

   II.      Legal Standard for Fee Requests

         Plaintiffs request attorneys’ fees and expenses under 42 U.S.C. § 1988(b), Fed. R. Civ. P.

23(h), Fed. R. Civ. P. 54(d), and D. Kan. Rule 54.2. Doc. 142 at 1. Defendants challenge

plaintiffs’ fee request, arguing plaintiffs fail to meet the requirements of § 1988(b). Doc. 157 at

5. “In any fee request under § 1988(b), a claimant must prove two elements: (1) that the

claimant was the prevailing party in the proceeding; and (2) that the claimant’s fee request is

reasonable.” Robinson v. City of Edmond, 160 F.3d 1275, 1281 (10th Cir. 1998) (internal

quotation marks and citation omitted).

         A. Prevailing Party

         Under 42 U.S.C. § 1988(b), a plaintiff prevails “‘when actual relief on the merits of his

claim materially alters the legal relationship between the parties by modifying the defendant’s

behavior in a way that directly benefits the plaintiff.’” Verlo v. City & Cnty. of Denver, 789 F.

App’x 709, 712 (10th Cir. 2019) (quoting Farrar v. Hobby, 506 U.S. 103, 111–12 (1992)).

“Relief on the merits occurs when plaintiffs ‘succeed on any significant issue in litigation which

achieves some of the benefit the parties sought in bringing suit.’” Id. (quoting Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983)).




                                                  5
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 6 of 58




       A “material alteration of the parties’ legal relationship occurs when there is ‘judicial

imprimatur on the change.’” Id. (quoting Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of

Health & Human Res., 532 U.S. 598, 605 (2001)). “The requisite judicial imprimatur can be in

the form of an enforceable judgment on the merits, a court-ordered consent decree, or a judicially

enforceable settlement[.]” Id. at 712–13 (internal citations omitted); see also Farrar, 506 U.S. at

111 (“The plaintiff must obtain an enforceable judgment against the defendant from whom fees

are sought or comparable relief through a consent decree or settlement.”) (citations omitted).

       The “‘mere involvement [of a court] in the settlement is not enough. There must be some

official judicial approval of the settlement and some level of continuing judicial oversight.’” Id.

at 713 (text alteration omitted) (quoting Bell v. Bd. of Cnty. Comm’rs, 451 F.3d 1097, 1103 (10th

Cir. 2006)). If the court’s order contained “the necessary judicial imprimatur to give [plaintiffs]

‘substance they could rely on in enforcing the merits of [their] case,’” then it confers prevailing

party status on plaintiff. Id. at 713 (text alteration omitted) (quoting Biodiversity Conservation

All. v. Stem, 519 F.3d 1226, 1230 (10th Cir. 2008)).

       B. Reasonable Fee Requests

       “‘The most useful starting point for determining the amount of a reasonable fee is the

number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.’”

Flitton v. Primary Residential Mortg., Inc., 614 F.3d 1173, 1176 (10th Cir. 2010) (quoting

Hensley, 461 U.S. at 433). The cases refer to this product as the “lodestar amount[.]” Robinson,

160 F.3d at 1281 (defining “lodestar amount” as “the product of the number of attorney hours

reasonably expended and a reasonable hourly rate” (internal quotation marks and citation

omitted)). A “claimant is entitled to the presumption that this lodestar amount reflects a

reasonable fee.” Id.



                                                 6
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 7 of 58




          The inquiry about reasonable number of hours “is controlled by the overriding

consideration of whether the attorney’s hours were ‘necessary’ under the circumstances.”

Robinson, 160 F.3d at 1281. “The prevailing party must make a good-faith effort to exclude

from a fee request hours that are excessive, redundant, or otherwise unnecessary.” Id. (internal

quotation marks omitted). “A district court should approach this reasonableness inquiry much as

a senior partner in a private law firm would review the reports of subordinate attorneys when

billing clients[.]” Id. (internal quotation marks and citation omitted). “However, the record

ought to assure [the Circuit] that the district court did not eyeball the request and cut it down by

an arbitrary percentage[.]” Id. (internal quotation marks omitted).

          “To determine what constitutes a reasonable rate, the district court considers the

prevailing market rate in the relevant community.” Lippoldt v. Cole, 468 F.3d 1204, 1224 (10th

Cir. 2006) (internal quotation marks omitted). “Plaintiffs must provide evidence of the

prevailing market rate for similar services by ‘lawyers of reasonably comparable skill,

experience, and reputation’ in the relevant community.” Id. at 1224–25 (quoting Blum v.

Stenson, 465 U.S. 886, 895 n.11 (1984)). “The hourly rate should be based on the lawyers’ skill

and experience in civil rights or analogous litigation.” Id. at 1225 (internal quotation marks and

citation omitted).

   III.      Analysis

          Defendants challenge plaintiffs’ fee request because, they argue: (1) plaintiffs have not

shown an entitlement to fees, i.e., whether plaintiffs are the “prevailing party,” and (2) the

request is unreasonable. See Doc. 157. The court addresses defendants’ two arguments, in turn,

below, in Sections A and B.




                                                   7
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 8 of 58




        A. Whether Plaintiffs “Prevailed” for Purposes of 42 U.S.C. § 1988(b)

        Plaintiffs assert 42 U.S.C. § 1988(b) entitles them to an award of reasonable attorneys’

fees because “they have obtained a favorable, court-enforceable settlement requiring substantial

changes on the part of Defendants that will significantly benefit the Class.” Doc. 143 at 17–18.

Plaintiffs argue they “have clearly prevailed in this matter by successfully negotiating an

extraordinary settlement that addresses the systemic failings alleged in the Amended

Complaint[.]” Id. at 19. Defendants disagree, claiming plaintiffs have failed to meet their

burden because “the catalyst to change was not litigation, but Kansas voters’ election of a new

administration that prioritized the children in DCF custody.” Doc. 157 at 9. Defendants contend

that plaintiffs filed their suit after Governor Laura Kelly won the Kansas Gubernatorial race on

which her “campaign had identified improving the Kansas foster care program as one of her top

priorities.” Id. at 7. They argue that plaintiffs “are not entitled to recover fees for hooking their

cart to a train that had already left the station.” Id. at 9.

        As the Supreme Court explained, “when a plaintiff secures an ‘enforceable judgment on

the merits’ or a ‘court-ordered consent decree,’ that plaintiff earns prevailing party status because

he has received a ‘judicially sanctioned change in the legal relationship of the parties.’” CRST

Van Expedited, Inc. v. EEOC, 136 S. Ct. 1642, 1646 (2016) (quoting Buckhannon, 532 U.S. at

604–05). A settlement is “only capable of conveying prevailing party status onto a litigant if the

settlement [bears] the hallmarks of a consent decree[.]” Xlear, Inc. v. Focus Nutrition, LLC, 893

F.3d 1227, 1237 (10th Cir. 2018) (citing Bell v. Bd. of Cnty. Comm’rs, 451 F.3d 1097, 1103

(10th Cir. 2006)). Our Circuit amplified the pragmatic substance on this standard in Bell,

observing:

        Hence, if a court does not incorporate a private settlement into an order, does not
        sign or otherwise provide written approval of the settlement’s terms, and does not

                                                    8
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 9 of 58




        retain jurisdiction to enforce performance of the obligations assumed by the settling
        parties, the settlement “does not bear any of the marks of a consent decree” and
        does not confer prevailing party status on the party whose claims have been
        compromised.

451 F.3d at 1103.

        Here, unlike Bell, the court approved the Settlement Agreement after a final approval

hearing. See Doc. 170. And, the court attached and incorporated the executed Settlement

Agreement within its final judgment. See id. at 12; Doc. 170-1 (attaching approved Settlement

Agreement). This Settlement Agreement bears the hallmarks of a consent decree because the

court incorporated the Settlement Agreement in its Order and supplied written approval of the

settlement’s terms. See Bell, 451 F.3d at 1103. The court’s Order approving the Settlement

Agreement thus created a “judicially sanctioned change in the legal relationship of the parties,”

and that change renders plaintiffs as prevailing parties for 42 U.S.C. § 1988(b) purposes.2 See

CRST, 136 S. Ct. at 1646. Regardless, defendants stipulated that plaintiffs’ counsel is entitled to

fees and expenses in the Settlement Agreement but reserved the right to dispute the amount.



2
         Both parties cite a bevy of case law relying on the catalyst test to determine the “prevailing party”
issue for § 1988(b) purposes. See Doc. 143 at 18 (citing Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186,
1194 (10th Cir. 1998) (applying the two-part “catalyst test” in Foremaster v. City of St. George, 882 F.2d
1485, 1488 (10th Cir. 1989))); see Doc. 157 at 6 (discussing “catalyst” test). The problem with this line
of authority is that the Supreme Court later rejected the “catalyst test” for determining the “prevailing
party” in “fee-shifting statutes[.]” See Xlear, Inc. v. Focus Nutrition, LLC, 893 F.3d 1227, 1236 n.4 (10th
Cir. 2018) (citing CRST Van Expedited, Inc. v. EEOC, 136 S. Ct. 1642, 1646 (2016)). When it rejected
the catalyst test, the Supreme Court “precluded courts from considering the ‘subjective motivations’ of a
party who voluntarily changed course during litigation when conducting the prevailing party analysis.”
Xlear, 893 F.3d at 1238 n.5 (citing Buckhannon, 532 U.S. at 601).

         Defendants invoke this authority to make arguments that rest on their subjective intent when they
agreed to the Settlement Agreement. See Doc. 157 at 10–13. They argue plaintiffs’ “lawsuit is not
causally linked to securing the relief obtained” because Governor Kelly already had identified improving
DCF as a top priority and plaintiffs filed suit after the election. Id. at 7. But, defendants apply the
incorrect legal standard, arguing plaintiffs are required to show their lawsuit was the “catalyst” to change.
So, to the extent defendants’ position rests on the claim that plaintiffs really aren’t a prevailing party
because defendants “were committed to these changes in the [foster care] system” before plaintiffs sued,
the court rejects defendants’ proposition.

                                                      9
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 10 of 58




Doc. 170-1 at 3 (approved Settlement Agreement) (“Defendants stipulate that Class Counsel is

entitled to Class Counsel Fees and Expenses but reserve the right to dispute the appropriate

amount.”).

       The court concludes that plaintiffs, both by the substance of the proceedings and the

parties’ agreement, qualify as prevailing parties under § 1988(b). The court thus turns to the

more vexing question—Is plaintiffs’ fee request a reasonable one? And if not, what fee award is

a reasonable one?

       B. Reasonableness of Fee Request

       The court must determine if plaintiffs’ fee request is reasonable. Plaintiffs request hourly

rates ranging from $240 to $500, and $200 for non-lawyer time. See Docs. 144, 145, 146, 147,

148 (Plaintiffs’ Counsels’ Declarations). They also seek a fee award based on 10,057.1 hours of

work. Doc. 143 at 31 (requesting fees for 10,064.1 hours); Doc. 161 at 14 n.20 (noting plaintiffs

previously had double counted an attorney’s time for mediation producing a duplicative seven

hours in fee request). Plaintiffs request fees totaling $3,750,396.50 and expenses totaling

$114,802.59. Doc. 161 at 14 n.20. Defendants challenge both plaintiffs’ requested hourly rates

and the total hours devoted to this litigation. See Doc. 157.

       The Tenth Circuit has instructed constituent district courts that “[t]he most useful starting

point for determining the amount of a reasonable fee is the number of hours reasonably expended

on the litigation multiplied by a reasonable hourly rate[,]” the lodestar amount. Flitton, 614 F.3d

at 1176 (citations omitted). The party requesting the award bears the burden to prove the number

of hours devoted to the case and the appropriate hourly rates. United Phosphorus, Ltd. v.

Midland Fumigant, Inc., 205 F.3d 1219, 1233 (10th Cir. 2000). If an applicant satisfies this

burden, the court presumes the lodestar amount is reasonable. Robinson, 160 F.3d at 1281.



                                                10
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 11 of 58




          This presumption does not conclude the issue, however. The court retains discretion to

adjust the lodestar figure both up and down, “‘to account for the particularities of the suit and its

outcome.’” Fox v. Pittsburg State Univ., 258 F. Supp. 3d 1243, 1254 (D. Kan. 2017) (quoting

Zinna v. Congrove, 680 F.3d 1236, 1242 (10th Cir. 2012)). This discretion is informed by the

factors identified in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974),

abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989). These

considerations, commonly called the Johnson factors, weigh: (1) time and labor required; (2)

novelty and difficulty of the questions presented in the case; (3) skill required to perform the

legal services properly; (4) preclusion of other employment by the attorneys because they accept

engagement in the case; (5) customary fee; (6) whether the fee is fixed or contingent; (7) any

time limitations imposed by the client or circumstances; (8) amount involved and results

obtained; (9) experience, reputation, and ability of the attorneys; (10) undesirability of the case;

(11) nature and length of the professional relationship with the client; and (12) awards in similar

cases. Id. at 717–19.

          Although the court may consider each factor, it need not consider those factors

“‘subsumed within the initial calculation of hours reasonably expended at a reasonable hourly

rate.’” Fox, 258 F. Supp. 3d at 1254 (quoting Mathiason v. Aquinas Home Health Care, Inc.,

187 F. Supp. 3d 1269, 1281 (D. Kan. 2016)). This is so because “[t]he lodestar calculation is

meant to be the primary consideration when awarding fees rather than the Johnson factors.” Id.

(citing Anchondo v. Anderson, Crenshaw & Assocs., LLC, 616 F.3d 1098, 1103 (10th Cir.

2010)).




                                                  11
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 12 of 58




               1. Reasonableness of Hourly Rate

       First, the court begins by assessing the reasonableness of the hourly rates requested for

each timekeeper. To determine whether the requested hourly rates are reasonable, the court must

“determine what lawyers of comparable skill and experience practicing in the area in which the

litigation occurs would charge for their time.” Case v. Unified Sch. Dist. No. 233, 157 F.3d

1243, 1256 (10th Cir. 1998) (quoting Ramos v. Lamm, 713 F.2d 546, 555 (10th Cir. 1983)).

“Only if the district court does not have before it adequate evidence of prevailing market rates

may the court, in its discretion, use other relevant factors, including its own knowledge, to

establish the rate.” Id. at 1257. And, the court “should base its hourly rate award on what the

evidence shows the market commands for civil rights or analogous litigation.” Id. at 1256.

Similarly, the court should “scrutinize [paralegal and legal assistants’] hours and the suggested

rates in the same manner it scrutinizes lawyer time and rates.” Id. at 1255 (quoting Ramos, 713

F.2d at 558–59).

        Plaintiffs and defendants propose different hourly rates for the 25 attorneys who worked

on the case. The chart below, organized by seniority, summarizes the parties’ competing

proposals:

          Plaintiffs’ Attorney         JD Class  Plaintiffs’      Defendants’
                                                 Requested Rate Proposed Rate
          Larry Rute                        1973             $500             N/A
          Martha Hodgesmith                 1978             $345             N/A
          Loretta E. Burns-                 1984             $500             N/A
          Bucklew
          Teresa Woody                      1985                $500                 N/A
          Stephen Dixon                     1987                $410                 N/A
          David J. Sager                    1991                $500                 N/A
          Ira Lustbader                     1992                $500                 N/A
          Leecia Welch                      1996                $500                $450
          Kristin Pacio                     2005                $410                $300
          Poonam Juneja                     2009                $395                 N/A

                                                12
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 13 of 58




          Benet Magnuson                   2009                $300                  N/A
          Joshua Kane                      2010                $410                 $300
          William J. Diggs                 2010                $410                 $300
          Marissa Nardi                    2012                $380                 $300
          Jonathan King                    2012                $345                 $300
          Erin McGuinness                  2012                $240                 $225
          Freya Pitts                      2013                $365                 $300
          Jean Strout                      2014                $325                 $250
          Claire Glasspiegel               2015                $310                 $250
          Nicole Taykhman                  2016                $290                 $225
          Amanda Grill                     2017                $270                 $200
          Jacqueline Stolzenberg           2018                $250                 $200
          Meg Fowler                       2018                $240                 $200
          Megan Kinney                     2019                $240                 $200
          Olivia Tourgee                   2019                $240                 $200

Also, plaintiffs and defendants propose the following competing rates for seven paralegals, staff,

and one law student:

          Name                           Plaintiffs’ Requested Defendants’
                                         Rate                  Proposed Rate
          Daniel Adamek                                   $200               $125
          Clare Connaughton                               $200               $125
          Kira Setren                                     $200               $125
          Lori Johns                                      $200               $125
          Christina Ostmeyer                              $200               $125
          Judy Calderon                                   $200               $125
          Joshua Nomkin                                   $200               $100
          (Law Student)

       The rate assessment begins with identifying the relevant legal market. Plaintiffs’

litigation challenged the Kansas Foster Care System. The Settlement Class includes:

       All children who are now, or in the future will be, in the protective custody of the
       Department for Children and Families pursuant to Kan. Stat. Ann. § 38-2242(c)(1).

Doc. 150 at 10. The court concludes that the District of Kansas is the relevant community for

determining reasonable market rates. See Fox, 258 F. Supp. 3d at 1264 (“The relevant market is

the place where the litigation occurs.”). But within that broader market rests a subsidiary


                                                13
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 14 of 58




question: Where is “the area [where] the litigation occurred?” Case, 157 F.3d at 1256. In an

increasingly virtual world nested within a Zoom®/Microsoft Teams™-powered pandemic, this

question has become more complicated than ever. This case includes a cast of skilled lawyers

who maintain offices in markets as large as New York and as small as Topeka, Kansas.

Plaintiffs’ lead counsel keeps her office in Lawrence, Kansas, while lead defense counsel occupy

offices in Kansas City, Missouri. The COVID-19 virus all but closed offices in at least some of

those places for much of the case’s busiest days. So, the court’s pandemic experiences reveal

that individual attorneys likely worked from their homes in cities unknown to the court.

Sometimes, counsel virtually appeared from homes near their offices. Sometimes, they didn’t.

Much of the paper discovery focused on records maintained by a Kansas state agency. The meet

and confer conferences occurred across telephone lines and video conferences, bringing together

lawyers in various states. The mediator’s professional residence is in New Jersey. See Doc. 55

at 1 (listing Kevin Ryan’s professional contact information). And just to complicate things once

more, plaintiffs designated Kansas City, Kansas, as the place for trial but a Wichita-based

Magistrate Judge handled all scheduling and discovery matters.

       Balancing all this geography on just one scale, the court concludes that the relevant

geographic market includes both the Kansas City Metropolitan area (which includes a limited

portion of Missouri) and the northeastern portion of Kansas. The relevant market does not

include, however, other markets where counsel of record maintain their offices. The court

recognizes that this case brought some complexity with it, but it wasn’t so complex that attorneys

from Kansas and northeast Kansas couldn’t handle it proficiently without national counsel’s

involvement. Attorneys from outside those areas decided to engage themselves in the matter,




                                                14
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 15 of 58




and the court’s pro hac vice rules permitted just that. But that doesn’t mean that they can

transport the hourly rates from those other markets to the fee award analysis.

       Also, the court is mindful that plaintiffs’ lead counsel, Teresa Woody, opined that “no

other firms in Kansas could have taken on this case without partnering with out-of-state co-

counsel, especially because of their deep experience in litigating class actions” involving child

welfare systems. Doc. 146 at 14–15. Ms. Woody’s co-counsel, Loretta Burns-Bucklew, also

contacted Children’s Rights, Inc., an out-of-state advocacy group, who suggested collaborating

with attorneys at the National Center for Youth Law. Doc. 147 at 4. The court does not deny the

value of experience or otherwise dismiss the worth of these out-of-state attorneys. But that isn’t

the issue. The standard requires the court to decide, instead, where did the litigation occur?

Case, 157 F.3d at 1256. Here, it occurred, in the main, in Northeast Kansas and adjacent Kansas

City, Missouri.

       The court’s experience with its own trial bar reveals that attorneys from those two

markets possess the necessary experience, education, and acumen to handle this case’s claims.

After all, defendants entrusted their entire defense to lawyers from law firms based in Lawrence,

Kansas, and Kansas City, Missouri.3 Nothing suggests those lawyers were overmatched in their

efforts to defend the case. And while some consultation with national experts may have proved

useful for plaintiffs, they haven’t shouldered their burden to demonstrate that this level of utility

can justify the rates of several distant markets.

       This court’s cases assessing this market have found hourly rates between $175 to $625

reasonable based on the attorney’s experience for litigation. See, e.g, Lawson v. Spirit


3
        Defendants “engaged two different outside law firms to defend the named Defendants, one
following the other.” Doc. 157 at 4. The first, Law Offices of Barber Emerson, L.C., is based in
Lawrence, Kansas, and the second, Lathrop GPM LLP, is based in Kansas City, Missouri. Doc. 157-1 at
3 (Depew Decl.).

                                                    15
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 16 of 58




AeroSystems, Inc., No. 18-1100-EFM-ADM, 2020 WL 6343292, at *16 (D. Kan. Oct. 29, 2020)

(finding reasonable rates of $625 per hour for partner with 27 years’ experience, $425 per hour

for counsel with 13 years’ experience, and $350 per hour for associate with seven years’

experience because they were consistent with top-tier employment litigation rates in Kansas

City), aff’d, No. 18-1100-EFM, 2020 WL 6939752 (D. Kan. Nov. 24, 2020)4; Animal Legal Def.

Fund v. Kelly, No. CV 18-2657-KHV, 2020 WL 4000905, at *9 (D. Kan. July 15, 2020) (finding

hourly rates between $500, for most experienced attorney, to $250 reasonable); Fox, 258 F.

Supp. 3d at 1271 (finding hourly rates of $400 and $375 reasonable for attorneys with 17 and 15

years of experience in a Title VII and Title IX case for Kansas City Metropolitan area); Barbosa

v. Nat’l Beef Packing Co., LLC, No. 12-2311-KHV, 2015 WL 4920292, at *10 (D. Kan. Aug.

18, 2015) (finding hourly rates ranging from $180 to $425 reasonable, depending on each

attorneys’ level of experience, in an FLSA case for attorneys at a law firm based in Overland

Park, Kansas); Seamands v. Sears Holding Corp., No. 09-2054-JWL, 2011 WL 884391, at *14–

16 (D. Kan. Mar. 11, 2011) (finding the following hourly rates reasonable in a class action

lawsuit involving unpaid sales incentive compensation: $400 per hour for a lawyer with more

than 30 years’ experience, $290 per hour for lawyers with more than 20 years’ experience, $270

for a partner with 11 years’ experience, and $175 for associates with “lesser experience” for

attorneys based in Kansas City, Missouri).

        Not long ago, a judge in an adjacent district—the United States District Court for the

Western District of Missouri—determined reasonable market rates for timekeepers litigating on



4
        Opposing counsel in Lawson didn’t challenge the reasonableness of these rates and didn’t provide
evidence contradicting them. Lawson v. Spirit AeroSystems, Inc., No. 18-1100-EFM-ADM, 2020 WL
6343292, at *17 (D. Kan. Oct. 29, 2020) (finding proposed rates reasonable “given the lack of evidence to
contradict Spirit’s record about the reasonableness of its requested rates”), aff’d, No. 18-1100-EFM, 2020
WL 6939752 (D. Kan. Nov. 24, 2020).

                                                   16
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 17 of 58




behalf of children in Missouri’s foster care system. See M.B. v. Tidball, No. 2:17-CV-4102-

NKL, 2020 WL 1666159, at *1 (W.D. Mo. Apr. 3, 2020). A number of attorneys involved in

this case also were involved in that one. Id. at *10–13 (determining reasonable rates for

attorneys from National Center for Youth Law, Children’s Rights, Inc., and non-local law firms).

In the Missouri case, Judge Nanette Laughrey found rates between $200 to $500 per hour

reasonable “in keeping with Missouri rates[.]” See id. at *10, 10–13; see also Martin v. Safe

Haven Sec. Servs., Inc., No. 19-CV-00063-ODS, 2020 WL 4816418, at *6 (W.D. Mo. Aug. 19,

2020) (finding rates of $500 for litigators with 13 years’ experience and $300 per hour for

litigator with four years’ experience in employment law reasonable for attorneys in the Kansas

City market).

       Plaintiffs argue their proposed rates are consistent with attorney fees “awarded in recent,

complex cases in Kansas[.]” Doc. 161 at 11. In support of their requested rates, plaintiffs

attached the Missouri Lawyers Media, published August 2019. Doc. 144-5 at 1–9. It includes a

chart listing “Attorney Rate Ranges” for the Kansas City area. Id. at 4. This chart lists median

rates for partners and associates. Id. But it doesn’t break down the median rate for partners or

associates by level of experience. See id. It also lists attorney billing rates by city, firm, practice

area, and title, but provides no information about the experience level of those attorneys or the

place of litigation. Id. at 5; see also id. at 3 (describing methodology as “gather[ing] hourly rates

from fee applications filed with courts within the past 12 months”). Plaintiffs don’t compare the

experience of counsel with the attorneys listed in the Missouri Lawyers Media publication. They

simply attach it to their motion without explaining why it supports any particular attorney’s rate.

Plaintiffs do the same with A Flash Report on the 2017 Economic of Law Practice Survey in




                                                  17
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 18 of 58




Kansas. Doc. 144-6 (Pls.’ Ex. F). Plaintiffs argue generally that the rates requested align with

attorneys’ rates in the Kansas City market with comparable experience.5

        Also, plaintiffs submit the declaration of Nick Badgerow, an attorney with decades of

experience in the Kansas City legal market. Doc. 149. Though Mr. Badgerow wasn’t involved

in this case, he attests that the “maximum rate charged by even the most senior lawyers in this

case was capped at $500 per hour, which is well below the rates charged by experienced senior

lawyers in this community[.]” Id. at 11. Mr. Badgerow also attests the hourly rate charged by

other attorneys “were well within the range of reasonable rates for the lawyers and other

professionals who provided services to plaintiffs[.]” Id.

        After considering all of the available information in light of the court’s experience with

fee litigation, the court makes the following finding of reasonable hourly rates. Where the

requested rate isn’t disputed—and several aren’t—the court notes as much. Nonetheless, it has

provided background information about those attorneys because it helped to inform the court’s

analysis of those rates that are disputed. Those attorneys with undisputed rates are noted.

       Larry Rute, from Kansas Appleseed Center for Law and Justice, Inc. (“Kansas
        Appleseed”) (undisputed rate of $500 per hour): Kansas Appleseed is “a statewide
        non-profit advocacy organization devoted to building thriving, inclusive, and just
        communities throughout Kansas.” Doc. 146 at 1. Mr. Rute graduated law school in 1973
        and received a Master’s in Law in 1976. Doc. 146 at 5. “He has served as a mediator
        and/or arbitrator in more than 4,500 matters arising in federal and state courts, as well as
        administrative agencies.” Id. at 5–6. Mr. Rute has litigated for over 27 years and focused
        on civil rights, constitutional law, and general civil litigation. Doc. 146-1 at 6. Mr. Rute
        is a “member of the Board of Directors and Chair of the Litigation Committee for Kansas
        Appleseed.” Doc. 146 at 5. The court finds that his extensive litigation experience in
        child advocacy support his requested rate of $500 per hour. See Tidball, 2020 WL



5
         Plaintiffs note that attorneys at Shook, Hardy & Bacon listing a practice area in “public interest
class action” list rates—according to the Missouri Lawyers Media survey—of “$770 per hour for an
attorney with about 40 years of experience, $680 per hour for an attorney with 25 years of experience,
$465 per hour for an attorney with nine years of experience, $375 per hour for an attorney with four years
of experience, and $320 per hour for an attorney with three years of experience.” Doc. 143 at 22–23.

                                                    18
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 19 of 58




        1666159, at *13 (finding rate of $500 per hour reasonable for attorneys with 24 years’
        experience).

       Martha Hodgesmith, from Kansas Appleseed (undisputed rate of $345 per hour): Ms.
        Hodgesmith graduated from law school in 1978 and has litigated and advocated
        extensively for disability rights. Doc. 146 at 7–8. She has significant experience with the
        Kansas health care system and assisted in resolving plaintiffs’ Medicaid Act claims for
        mental health assessment and treatment. Id. at 8. Given her extensive experience and
        unchallenged rate, the court finds $345 per hour is reasonable. See Tidball, 2020 WL
        1666159, at *13.

       Loretta E. Burns-Bucklew (undisputed rate of $500 per hour): Ms. Burns-Bucklew
        graduated from law school in 1984 and has focused her practice on child welfare and
        family law since 1987. Doc. 147 at 2. She became an accredited Child Welfare Law
        Specialist in 2011 and has “served as class counsel for foster children in two federal civil
        rights cases in the Western District of Missouri[.]” Id. at 3. The court finds her requested
        rate is reasonable given her extensive experience in child welfare cases. See Tidball,
        2020 WL 1666159, at *13.

       Teresa Woody, Litigation Director with Kansas Appleseed (undisputed rate of $500 per
        hour): Ms. Woody worked as a trial lawyer for over 30 years before joining Kansas
        Appleseed. Doc. 146 at 3. She has worked on “complex business and environmental
        litigation, with cases throughout the county, but primarily in Kansas and Missouri.” Id. at
        3. She clerked for Judge Ross Roberts in the Western District of Missouri and was a
        partner and Chair of the Litigation Department at Spencer Fane LLP. Id. She was also a
        partner at Stueve, Siegel, Hanson & Woody, and practiced at The Woody Law Firm PC
        for a decade before joining Kansas Appleseed. Id. Given Ms. Woody’s extensive
        experience, the court finds her $500 per hour rate is reasonable. See Tidball, 2020 WL
        1666159, at *13.

       Stephen Dixon, from Children’s Rights, Inc. (undisputed rate of $410 per hour):
        Children’s Rights, Inc. is “a privately-funded, non-profit organization that advocates on
        behalf of youth harmed and at risk of harm in child welfare, juvenile justice, education,
        and healthcare systems in the United States.” Doc. 144 at 2. Mr. Dixon has litigated
        public interest and civil rights cases since graduating law school in 1987. Doc. 144-1 at
        12. In this litigation, Mr. Dixon “principally directed his efforts to identifying factual
        witnesses supporting [the] claims, client outreach, identification of Plaintiffs and adult
        Next Friends, regular communication with these stakeholders, and the synthesis of input
        from stakeholders into the litigation strategy.” Doc. 144 at 21. Mr. Dixon’s extensive
        experience in litigation, and specifically in child advocacy litigation, make his requested
        rate of $410 reasonable.6



6
         In Tidball, the court lowered Mr. Dixon’s rate from $375 per hour to $300 per hour because “his
work involved more client relations than pure litigation[.]” 2020 WL 1666159, at *11. No one asserts
that he confined his efforts to the same endeavors here.

                                                   19
Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 20 of 58




   David J. Sager, Litigation Partner from DLA Piper LLP (“DLA”) (undisputed rate of
    $500 per hour): Mr. Sager “has more than 25 years of experience as an attorney” and
    his practice includes “class-action defense[.]” Doc. 148 at 6. He prepared motions and
    discovery in the litigation. Id. With Mr. Sager’s experience, the court finds his requested
    rate of $500 per hour is reasonable.

   Ira Lustbader, Litigation Director at Children’s Rights, Inc. (undisputed rate of $500
    per hour): Mr. Lustbader has litigated child welfare cases since 1999 with Children’s
    Rights, Inc. Doc. 144-1 at 2. Before joining Children’s Rights, Inc., he graduated law
    school in 1992 and litigated at three other law firms in New York City. Id. His extensive
    experience in litigation and child welfare cases support his requested $500 hourly rate.
    The court finds this rate is reasonable for an attorney with his experience.

   Benet Magnuson, with Kansas Appleseed (undisputed rate of $300 per hour): Mr.
    Magnuson graduated from law school in 2009 and has worked for the Texas Criminal
    Justice Coalition, the Texas Access to Justice Commission, and Appleseed’s immigration
    financial justice project. Doc. 146 at 8. He joined Kansas Appleseed and worked as the
    executive director from August 2013 to October 2019. Id. He currently serves as Interim
    Executive Director for the Appleseed Foundation. Doc. 146-1 at 14. The court finds
    $300 per hour reasonable based on Mr. Magnuson’s experience in civil rights.

   Leecia Welch, Senior Director of Legal Advocacy and Child Welfare at the National
    Center for Youth Law (“NCYL”): Ms. Welch graduated law school in 1996 and has
    focused on child advocacy litigation since. Doc. 145-1 at 3. She worked at CIVITAS
    Initiative as a Children’s Law fellow litigating children’s legal issues, litigated for two
    private law firms on complex cases, and joined NCYL in 2004 as a Senior Attorney. Id.
    at 2–3. She earned her current title (Senior Director) in 2016. Id. at 2. Defendants
    argue, generally, that plaintiffs have not supported their increased rates from M.B. v.
    Tidball. Doc. 157 at 24–25. The court in Tidball awarded $450 per hour to Ms. Welch.
    2020 WL 1666159, at *13. Plaintiffs respond that any increase from the rates in Tidball
    is marginal and accounted for by increased experience. Doc. 161 at 11 n.16. While Ms.
    Welch isn’t quite as experienced as other attorneys receiving a $500 rate, she now has 25
    years’ experience, with most of it focusing on matters germane here. Considering all the
    factors, the court finds that $500 per hour is reasonable for 25 years’ experience in the
    Kansas City market.

   Kristin Pacio, from DLA: Ms. Pacio is a senior attorney and has litigated for 15 years.
    Doc. 148 at 6. She graduated from Boston College Law School in 2005 and joined DLA
    in November 2010. Id. Ms. Pacio requests an hourly rate of $410 per hour. Id. at 7.
    Defendants argue plaintiffs “request hourly rates for several attorneys whose skill and
    experience does not command the requested rates in the Kansas City market.” Doc. 157
    at 21. They assert Ms. Pacio has the comparable experience of an associate “with no
    particular experience or specialized knowledge in the children’s rights litigation field.”
    Id. Defendants propose a rate of $300 per hour. Id. at 21–23. Defendants’ argument has
    some appeal, but Ms. Pacio has 16 years of experience, and 11 of them at a major
    international law firm. This profile isn’t typical of “an associate.” The court finds a rate


                                             20
Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 21 of 58




    of $410 reasonable for Ms. Pacio’s experience. See Lawson, 2020 WL 6343292, at *16
    (finding $425 per hour reasonable for Of Counsel with 13 years’ experience).

   Poonam Juneja, with NCYL: Ms. Juneja graduated law school in 2009 and worked as a
    Law Fellow for the Southern Poverty Law Center for about two years. Doc. 145-1 at 5.
    She clerked for United States District Judge Claudia Wilken in the Northern District of
    California (who presided over a series of high profile class actions and other complex
    litigation) for two years and then clerked for Judge Marsha Berzon of the Ninth Circuit
    Court of Appeals for one year. Id. She worked for Public Counsel and litigated class
    actions intended to reform education in the juvenile justice system, and she worked to
    end the school-to-prison pipeline and lead state legislative and policy reform efforts. Id.
    Ms. Juneja has worked at the NCYL since 2015 as a Senior Staff Attorney. Id. Ms.
    Juneja requests $395 per hour. Doc. 145 at 14. This is $45 per hour more than what the
    Western District of Missouri awarded Ms. Juneja in April 2020. See Tidball, 2020 WL
    1666159, at *11 (finding $350 per hour reasonable for Ms. Juneja which, the court noted,
    was “lower than the court-approved $425 rate she received in another case” in the
    Western District of Washington). Defendants argue that plaintiffs fail to justify the
    increase in rates from M.B. v. Tidball, decided April 2020. Doc. 157 at 23–24. But
    defendants don’t propose an alternative rate for Ms. Juneja. See id. at 24 (listing
    proposed rate for timekeepers). Plaintiffs respond that any increase in rates from M.B. v.
    Tidball is “marginal.” Doc. 161 at 9 n.16. The court finds Ms. Juneja’s 12 years’
    experience litigating, clerking, and focusing on child advocacy supports a $375 per hour
    rate. See Tidball, 2020 WL 1666159, at *11 (finding $350 per hour reasonable for Ms.
    Juneja’s experience compared to the $375 per hour requested); see also Ross v. Jenkins,
    325 F. Supp. 3d 1141, 1181 (D. Kan. 2018) (finding $335 per hour reasonable for
    attorney with 13 years’ experience).

   Joshua Kane with DLA: Mr. Kane graduated law school in 2010 and joined DLA that
    following November. Doc. 148 at 5. He worked exclusively on pro bono matters in his
    first year at DLA and has litigated state and federal class action lawsuits. Id. Plaintiffs
    assert Mr. Kane “helped lead negotiations with Defendants’ counsel over protocols for
    collecting electronic discovery” and “managed third-party discovery and conducted the
    deposition of Jason Koehn, Defendants’ 30(b)(6) witness on the subject of their
    information-management practices.” Id. Plaintiffs propose a rate of $410 per hour. Doc.
    148 at 8. Defendants argue Mr. Kane has practiced for about ten years and he has “no
    particular experience in this field or in this jurisdiction[.]” Doc. 157 at 21. Defendants
    propose a rate of $300 per hour. Id. While Mr. Kane is an experienced litigator, his
    proposed rate is higher than the Kansas City market supports. See Tidball, 2020 WL
    1666159, at *11 (finding $325 per hour reasonable for attorney with about nine years’
    experience); see also Ross v. Jenkins, 325 F. Supp. 3d 1141, 1181 (D. Kan. 2018)
    (finding $335 per hour reasonable for attorney with 13 years’ experience). The court
    finds a rate of $335 per hour reasonable for Mr. Kane.

   William J. Diggs, with DLA: Mr. Diggs graduated from law school in 2010 and served
    as an active-duty U.S. Air Force judge advocate from 2011 to 2015 before joining DLA.
    Doc. 148 at 4. Plaintiffs assert Mr. Diggs “assisted with preparing drafts of Plaintiffs’
    motion for class certification” and “helped to develop procedures for managing

                                            21
Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 22 of 58




    discovery.” Id. Plaintiffs’ proposed rate for Mr. Diggs is $410 per hour. Id. at 8.
    Defendants argue Mr. Diggs only has five years’ private practice experience and no
    particular experience or specialized knowledge in child advocacy. Doc. 157 at 21. The
    court recognizes Mr. Diggs is an experienced litigator but his proposed rate is higher than
    the Kansas City market supports for a litigator with ten years’ experience. See Tidball,
    2020 WL 1666159, at *11 (finding $325 per hour reasonable for attorney with about nine
    years’ experience); see also Ross, 325 F. Supp. 3d at 1181 (finding $335 per hour
    reasonable for attorney with 13 years’ experience). The court finds a rate of $335 per
    hour reasonable for Mr. Diggs.

   Marissa Nardi, Senior Staff Attorney at Children’s Rights, Inc.: Ms. Nardi graduated law
    school in 2012 and worked as a litigation associate at Winston & Strawn for six years
    before joining Children’s Rights, Inc. in 2018. Doc. 144-1 at 6. Plaintiffs propose a rate
    of $380 per hour. Doc. 144 at 19. Defendants argue the market does not support Ms.
    Nardi’s proposed rate and suggest a rate of $300 per hour. Doc. 157 at 24. The court
    finds a rate of $335 per hour reasonable for the Kansas City market. See Lawson, 2020
    WL 6343292, at *17 (finding rate of $350 per hour for associate with seven years’
    experience commensurate with “top-tier employment litigation rates in the Kansas City
    metropolitan area” and opposing counsel didn’t challenge the reasonableness of rate); see
    also Tidball, 2020 WL 1666159, at *11 (finding $325 per hour reasonable for attorney
    with about nine years’ experience).

   Jonathan King, a staff attorney with Children’s Rights, Inc.: Mr. King graduated from
    law school in 2012 and was an associate at Venable LLP from 2012 to 2017. Doc. 144-1
    at 8. Mr. King spent a year teaching in Thailand before joining Children’s Rights, Inc. in
    2018. Id. Plaintiffs propose a reasonable rate for Mr. King is $345 per hour. Doc. 144 at
    19. Defendants argue that plaintiffs fail to explain the increase in rates between Tidball
    and this case. Doc. 157 at 23–24. Plaintiffs’ request represents “an increase of $50–70
    per hour from hourly rates awarded” in Tidball. Id. Also, defendants point out that the
    court in Tidball found $300 per hour reasonable for Mr. King. Id. at 24. So, they
    propose the court reduce Mr. King’s rate to $300 per hour. Id. The court finds a rate of
    $335 per hour reasonable for Mr. King’s time. See Lawson, 2020 WL 6343292, at *17
    (finding rate of $350 per hour for associate with seven years’ experience commensurate
    with “top-tier employment litigation rates in the Kansas City metropolitan area” and
    opposing counsel didn’t challenge the reasonableness of rate); see also Tidball, 2020 WL
    1666159, at *11 (finding $300 per hour reasonable for Mr. King based on his
    experience).

   Erin McGuinness, Senior Policy Analyst with Children’s Rights, Inc.: Ms. McGuinness
    graduated law school in 2012 and holds a Master’s in Public Administration. Doc. 144 at
    21. In this litigation, Ms. McGuinness “collected and analyzed quantitative data,
    interpreted academic and child welfare policy research, crafted and analyzed potential
    remedies for Plaintiffs’ Medicaid Act claims, and ensured that statistical indicators
    negotiated and eventually used in the settlement agreement would adequately protect the
    Plaintiff Class.” Id. at 8. Ms. Lustbader considered Ms. McGuinness’s role in the
    litigation when she reduced her requested rate to $240 per hour. Id. at 21. Defendants
    counter that plaintiffs fail to support the increased rates from Tidball and argue the court

                                             22
Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 23 of 58




    should find $225 per hour reasonable for Ms. McGuinness. Doc. 157 at 24. The court
    finds Tidball’s reasoning persuasive and finds $240 per hour reasonable for Ms.
    McGuinness. See Tidball, 2020 WL 1666159, at *13 (finding Ms. McGuinness’s
    proposed rate of $225 per hour rate reasonable for Ms. McGuinness’s work because
    plaintiffs “already reduced her proposed rate in light of the fact that, although she uses
    her skills in active litigation, she works principally as a senior policy analyst, and in light
    of her legal experience”).

   Freya Pitts, Senior Attorney with NCYL: Ms. Pitts graduated from law school in 2013.
    Doc. 145-1 at 6. She clerked for the United States Court of Appeals for the District of
    Columbia and then clerked in the United States District Court for the Northern District of
    California. Id. Ms. Pitts worked at Disability Rights Advocates for about three years,
    litigating cases focused on youth rights. Id. Ms. Pitts joined NCYL in August 2018 and
    was promoted to Senior Attorney in July 2020. Id. Ms. Pitts “played a primary role in
    the drafting and filing of the Complaint[,]” “draft[ing] and edit[ing] filings and
    correspondence” and “worked heavily on discovery[.]” Doc. 145 at 12. She “was also a
    key part of the mediation and settlement negotiations teams[.]” Id. Plaintiffs propose a
    rate of $365 per hour. Doc. 145 at 14. This represents a $65 increase from the rate
    awarded Ms. Pitts in Tidball. 2020 WL 1666159, at *13 (finding $300 per hour
    reasonable for Ms. Pitts). Defendants propose $300 per hour for Mr. Pitts. Doc. 157 at
    24. The court finds a $345 per hour rate reasonable for Ms. Pitts based on her experience
    and role in the litigation. See Lawson, 2020 WL 6343292, at *17 (finding rate of $350
    per hour for associate with seven years’ experience commensurate with “top-tier
    employment litigation rates in the Kansas City metropolitan area” when opposing counsel
    didn’t challenge the reasonableness of the requested rate).

   Jean Strout, a staff attorney with NCYL: Ms. Strout graduated from law school in 2014
    and worked in child advocacy until her clerkship with the United States District Court for
    the District of Puerto Rico. Doc. 145-1 at 8. After clerking, she joined NCYL in 2020.
    Id. Plaintiffs propose $325 per hour for Ms. Strout. Doc. 145 at 14. Defendants argue
    plaintiffs fail to support their requested rates, and they propose a rate of $250 per hour for
    Ms. Strout. Doc. 157 at 23–24. Based on Ms. Strout’s experience, the court finds a rate
    of $310 per hour reasonable. See Tidball, 2020 WL 1666159, at *13 (holding $300 per
    hour rate reasonable for attorneys with about seven years’ experience); see Lawson, 2020
    WL 6343292, at *17 (holding $350 per hour for seven years’ experience consistent with
    top-tier employment firms in Kansas City market).

   Claire Glasspiegel, with Children’s Rights, Inc.: Ms. Glasspiegel graduated from law
    school in 2015 and litigated with Skadden, Arps, Slate, Meagher & Flom LLP until June
    2019. Doc. 144-1 at 9. She joined Children’s Rights, Inc. in June 2019 as a staff
    attorney. Id. Plaintiffs propose a rate of $310 per hour for Ms. Glasspiegel. Doc. 144 at
    19. Defendants propose a rate of $250 per hour. Doc. 157 at 24. The court finds a rate
    of $290 per hour reasonable based on Ms. Glasspiegel’s experience. See Tidball, 2020
    WL 1666159, at *13 (finding rate of $250 per hour reasonable for associate with five
    years’ experience).



                                              23
Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 24 of 58




   Nicole Taykhman, with Children’s Rights, Inc.: Ms. Taykhman graduated law school in
    2016, and was an associate at Jenner & Block LLP starting October 2016. Doc. 144-1 at
    11. She left Jenner & Block LLP after less than a year to clerk for the United States
    District Court for the District of Connecticut and then returned to Jenner & Block LLP.
    Id. She joined Children’s Rights, Inc. in January 2020. Id. Plaintiffs propose a fee of
    $290 per hour. Doc. 144 at 19. Defendants propose a rate of $225 per hour. Doc. 157 at
    24. The court finds a rate of $260 per hour reasonable based on Ms. Taykhman’s
    experience. See Tidball, 2020 WL 1666159, at *13 (holding $250 per hour reasonable
    for attorney with five years’ experience); see also Ross, 325 F. Supp. 3d at 1181 (holding
    $225 per hour reasonable for attorney with four years’ experience or less and $250 per
    hour for attorneys with five years’ experience).

   Amanda Grill, a staff attorney with NCYL: Ms. Grill graduated law school in 2017.
    Doc. 145-1 at 11. She worked for NCYL from 2017 to 2018. Id. Plaintiffs propose a
    $270 per hour rate for Ms. Grill. Doc. 145 at 14. Defendants point to the awarded rate in
    Tidball and argue the court should set Ms. Grill’s rate to $200 per hour since plaintiffs
    fail to support their increased rates. Doc. 157 at 23–24. The court finds $220 per hour
    reasonable for Ms. Grill based on her experience. See Tidball, 2020 WL 1666159, at *13
    (holding $200 per hour reasonable for Ms. Grill); see also Ross, 325 F. Supp. 3d at 1181
    (holding $225 per hour reasonable for attorney with four years’ experience or less).

   Jacqueline Stolzenberg, with NCYL: Ms. Stolzenberg graduated law school in 2018.
    Doc. 145-1 at 12. She worked at NCYL from September 2018 to 2019. Id. Plaintiffs
    propose $250 per hour for Ms. Stolzenberg. Doc. 145 at 14. Defendants propose a rate
    of $200 per hour, based on Tidball’s awarded rate for Ms. Stolzenberg. Doc. 157 at 24.
    The court finds $200 per hour reasonable for Ms. Stolzenberg. See Tidball, 2020 WL
    1666159, at *13 (holding $200 per hour reasonable for Ms. Stolzenberg); see also Ross,
    325 F. Supp. 3d at 1181 (holding $225 per hour reasonable for attorney with four years’
    experience or less).

   Meg Fowler, a former litigation associate at DLA: Ms. Fowler graduated law school in
    2018. Doc. 148 at 5. Ms. Fowler left DLA Piper LLP in June 2020. Id. For this case,
    Ms. Fowler “took a primary role in researching and drafting Plaintiffs’ motion for class
    certification.” Id. Plaintiffs propose a $240 per hour rate for Ms. Fowler. Id. at 8.
    Defendants argue this is “an excessive rate for the Kansas City market [for an attorney]
    with little to no experience” and propose a rate of $200 per hour. Doc. 157 at 22. The
    court finds $200 per hour reasonable for Ms. Fowler’s work based on her limited
    experience. See Tidball, 2020 WL 1666159, at *13 (holding $200 per hour reasonable
    for attorney with two years’ experience); see also Ross, 325 F. Supp. 3d at 1181 (holding
    $225 per hour reasonable for attorney with four years’ experience or less).

   Megan Kinney, a former Krantz Fellow at DLA: Ms. Kinney graduated law school in
    2019. Doc. 148 at 5. Krantz Fellows “spend their first year at the firm working
    exclusively on pro bono cases.” Id. Her primary role in the litigation “has been to assist
    with reviewing documents produced by Defendants.” Id. Plaintiffs propose an hourly
    rate of $240 per hour. Id. at 8. Defendants argue this is too high for someone with little
    experience and propose a $200 per hour rate for Ms. Kinney. Doc. 157 at 22. The court

                                            24
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 25 of 58




        finds $200 per hour reasonable for Ms. Kinney. See Tidball, 2020 WL 1666159, at *13
        (holding $200 per hour reasonable for attorney with two years’ experience); see also
        Ross, 325 F. Supp. 3d at 1181 (holding $225 per hour reasonable for attorney with four
        years’ experience or less).

       Olivia Tourgee, a junior litigation associate at DLA: Ms. Tourgee graduated law school
        in 2019. Doc. 148 at 6. During this litigation, she “reviewed documents produced by
        Defendants, both to help prepare for mediation sessions with Defendants and in support
        of Plaintiffs’ motion for class certification.” Id. Plaintiffs propose $240 per hour for Ms.
        Tourgee. Doc. 148 at 8. Defendants argue the Kansas City market does not support $240
        per hour for someone with Ms. Tourgee’s experience and they propose a rate of $200 per
        hour. Doc. 157 at 22. The court finds $200 per hour reasonable for Ms. Tourgee. See
        Tidball, 2020 WL 1666159, at *13 (holding $200 per hour reasonable for attorney with
        two years’ experience); see also Ross, 325 F. Supp. 3d at 1181 (holding $225 per hour
        reasonable for attorney with four years’ experience or less).

        In summary form, the following table presents the parties’ positions and the court’s

decision about hourly rates:

                               Chart 1: Hourly Rates Set by Court

             Plaintiffs’ Counsel and          JD Class Plaintiffs’ Reasonable
             Firm                                      Requested Rate Set by
                                                       Rate        Court
             Larry Rute (Appleseed)7              1973       $500          $500
             Martha Hodgesmith                    1978       $345          $345
             (Appleseed)
             Loretta E. Burns-Bucklew             1984         $500              $500
             (Burns-Bucklew Law)
             Teresa Woody                         1985         $500              $500
             (Appleseed)
             Stephen Dixon (CR)                   1987         $410              $410
             David J. Sager (DLA)                 1991         $500              $500
             Ira Lustbader (CR)                   1992         $500              $500
             Leecia Welch (NCYL)                  1996         $500              $500
             Kristin Pacio (DLA)                  2005         $410              $410
             Poonam Juneja (NCYL)                 2009         $395              $375
             Benet Magnuson                       2009         $300              $300
             (Appleseed)
             Joshua Kane (DLA)                    2010         $410              $335
             William J. Diggs (DLA)               2010         $410              $335
             Marissa Nardi (CR)                   2012         $380              $335

7
        Undisputed rates are shown in bold.

                                                 25
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 26 of 58




              Plaintiffs’ Counsel and           JD Class     Plaintiffs’ Reasonable
              Firm                                           Requested Rate Set by
                                                             Rate        Court
              Jonathan King (CR)                     2012          $345          $335
              Erin McGuinness (CR)                   2012          $240          $240
              Freya Pitts (NCYL)                     2013          $365          $345
              Jean Strout (NCYL)                     2014          $325          $310
              Claire Glasspiegel (CR)                2015          $310          $290
              Nicole Taykhman (CR)                   2016          $290          $260
              Amanda Grill (NCYL)                    2017          $270          $220
              Jacqueline Stolzenberg                 2018          $250          $200
              (NCYL)
              Meg Fowler (DLA)                       2018           $240            $200
              Megan Kinney (DLA)                     2019           $240            $200
              Olivia Tourgee (DLA)                   2019           $240            $200

        These findings leave the hourly rates for paralegals, other support staff, and one law

student working on the case. Plaintiffs request an hourly rate of $200 per hour for all non-

attorneys billing on the case. Doc. 143 at 21. Defendants argue this represents an excessive rate

for the Kansas City market and suggest a rate of $125 per hour for all staff and $100 per hour for

the one law student who assisted plaintiffs. Doc. 157 at 25–27. Plaintiffs argue defendants’

argument is “meritless” because defendants’ proposed rate is lower than what the court in Tidball

awarded paralegals. Doc. 161 at 13. Plaintiffs argue they “put forth evidence that paralegals at

Kansas City firms charged up to $305 per hour, with a median rate of $225 per hour.” Id. at 13

n.18 (asserting “Plaintiffs provided evidence that Kansas City paralegals charge up to $305 per

hour” and “calculated the median of $225 for all paralegals listed in Kansas City in the 2019

Missouri Lawyers’ Survey”). Plaintiffs also assert the court in Tidball recognized “the 2018

Missouri Lawyers Weekly survey concerning billing rates shows that paralegals who work on

class action or civil rights cases specifically receive between $215 and $275 an hour[.]” Doc.

161 at 13; Tidball, 2020 WL 1666159, at *13. But plaintiffs fail to compare the experience of

their staff to the staff listed in the publications they attach to their filings.

                                                    26
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 27 of 58




         Recent rulings by our court and the Western District of Missouri will not support a rate of

$200 an hour for either paralegals or law students. Animal Legal Def. Fund v. Kelly, No. CV 18-

2657-KHV, 2020 WL 4000905, at *9 (D. Kan. July 15, 2020) (finding hourly rate of $125 per

hour reasonable for paralegals and law students); M.B. v. Tidball, No. 2:17-cv-4102-NKL, 2020

WL 1666159, at *6 (W.D. Mo. Apr. 3, 2020) (holding $150 per hour reasonable for paralegals).

The court finds a rate of $150 per hour reasonable for paralegals and staff working the case.

         Plaintiffs also request $200 per hour for the law student, Joshua Nomkin, who worked on

the case. Doc. 143 at 21. Defendants argue Joshua Nomkin worked on the case during his 1L

summer and his “work was solely limited to document review[.]” Doc. 157 at 26. Defendants

propose a rate of $100 per hour. Id. at 27. Plaintiffs respond that they submitted fees for Mr.

Nomkin, “to the exclusion of others who worked on the matter, because he performed necessary

work typical of junior attorneys.” Id. Plaintiffs propose a rate consistent with paralegals on the

case even though he performed work consistent with a junior attorney. Id. The court accepts

plaintiffs’ paralegal reference and thus finds $150 per hour reasonable for Mr. Nomkin. See

Animal Legal Def. Fund, 2020 WL 4000905, at *8 (holding rates of $125 per hour reasonable for

paralegals and law students).

                 2. Reasonable Number of Hours and Expenses

         Plaintiffs request fees for 10,057.1 hours of work. Doc. 143 at 31 (requesting fees for

10,064.1 hours); Doc. 161 at 14 n.20 (reducing requested hours after noting plaintiffs had double

counted an attorney’s time for mediation producing a duplicative seven hours in fee request).

Plaintiffs request fees totaling $3,750,396.50 and expenses totaling $114,802.59. Doc. 161 at 14

n.20.8


8
         After defendants identified errors in plaintiffs’ fee application, plaintiffs conceded three errors in
their fee application. Doc. 161 at 14 n.20. First, plaintiffs submitted billing records with incorrect rates

                                                      27
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 28 of 58




        Defendants argue plaintiffs seek an exorbitant fee award, especially in light of the limited

procedural history of this case. See id. at 18 (“This is a case in which no trial occurred, and no

class certification motion was filed (although Plaintiffs have billed for that). Plaintiffs answered

no discovery (but billed for that too), and took a single half-day deposition focused only on

DCF’s storage of electronically-stored information rather than the substance of the case.

Plaintiffs responded to one dispositive motion (which they lost, but billed for, see infra at 38)

and mediated the case.”). Defendants argue plaintiffs’ fee request is unreasonable because

plaintiffs billed for: (a) an unnecessary number of timekeepers—25 attorneys and 7 staff; (b)

unnecessary pre-suit fees and expenses; (c) extensive time spent drafting the Complaint,

Amended Complaint, and Motion for Class Certification; (d) excessive mediation expenses and

hours; (e) 530 hours for a Motion to Dismiss; (f) hours devoted to meetings; (g) fees and

expenses for 13 pro hac vice motions; and (h) COVID-19 related discovery and conferences. See

Doc. 157. The court first addresses the governing legal standard for the core issue—how to

determine which is a reasonable number of hours—and then turns to each of defendants’

arguments.

        As already discussed, calculating the lodestar requires the court to assess “the number of

attorney hours reasonably expended[.]” Robinson, 160 F.3d at 1281 (citation and internal

quotation marks omitted). This inquiry assesses “whether the attorney’s hours were ‘necessary’

under the circumstances.” Id. The factors the court considers when deciding if the hours are

necessary are: “(1) whether the tasks being billed would normally be billed to a paying client,


for timekeepers at Children’s Rights, Inc. See Doc. 58. Second, plaintiffs double-billed for mediation
expenses, resulting in an additional $13,673.42 in expenses. See Doc. 161 at 14 n.20 (“Plaintiffs agree to
deduct $13,673.42 from [their] original expense total of $128,476.01.”). Last, plaintiffs “inadvertently
submitted fees twice for a person’s attendance at a single mediation session, which was purely a clerical
error.” Id. Given these concessions, plaintiffs’ “corrected total requested award, including corrected
expenses ($114,802.59) and corrected fees ($3,750,396.50), is [a total of] $3,865,199.09.” Id.

                                                    28
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 29 of 58




(2) the number of hours spent on each task, (3) the complexity of the case, (4) the number of

reasonable strategies pursued, (5) the responses necessitated by the maneuvering of the other

side, and (6) potential duplication of services by multiple lawyers.” Id. (citation and internal

quotation marks omitted). A “district court may discount requested attorney hours if the attorney

fails to keep meticulous, contemporaneous records that reveal all hours for which compensation

is requested and how those hours were allotted to specific tasks.” Id. (citation and internal

quotation marks omitted). The court assesses “what hours a reasonable attorney would have

incurred and billed in the marketplace under similar circumstances.” Id. “Plaintiffs’ burden in

an application for attorneys’ fees is to prove and establish the reasonableness of each dollar, each

hour, above zero.” Jane L. v. Bangerter, 61 F.3d 1505, 1510 (10th Cir. 1995) (citation and

internal quotation marks omitted) (assessing district court’s award for attorneys’ fees under §

1988).

         When assessing a request to reimburse for expenses, the court considers whether “such

expenses are usually billed in addition to the attorney’s hourly rate.” Case, 157 F.3d at 1257.

“The attorneys requesting fees bear the burden of establishing the amount of compensable

expenses to which they are entitled.” Id. The Tenth Circuit provides that “‘[i]tems that are

normally itemized and billed in addition to the hourly rate should be included in fee allowances

in civil rights cases if reasonable in amount.’” Mares v. Credit Bureau of Raton, 801 F.2d 1197,

1208 (10th Cir. 1986) (quoting Ramos, 713 F.2d at 559). “Of course, the burden is on the

prevailing plaintiffs to establish the amount of compensable costs and expenses to which they are

entitled.” Id.

         Before turning to defendants’ arguments, the court notes a fundamental shortcoming of

plaintiffs’ submissions. Plaintiffs do not provide their billing records in a digestible fashion.



                                                 29
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 30 of 58




Instead, plaintiffs submit PDFs of billing records and summarize their fee request in a largely

conclusory chart. See Doc. 143 at 17 (summarizing legal fees and expenses request by each

firm). Instead, it is defendants who have organized hundreds of pages of billing records into

consumable charts.

       Plaintiffs respond to defendants’ summary charts, arguing that the court should ignore

them because defendants try “to cluster Plaintiffs’ time into arbitrary categories.” Doc. 161 at

20; see also id. at 20 (arguing defendants’ exhibits “are misleading, often inaccurate, and riddled

with other problems” because “there is no way to verify the accuracy of these documents, and no

one has attested to the process used to create them”). But, plaintiffs notably fail to provide

alternative summaries or calculations to counter defendants’ arguments that plaintiffs billed for

an unreasonable number of hours and expenses. Plaintiffs have needlessly complicated the

court’s assessment of hundreds of pages of billing records. And plaintiffs never specifically

identify—much less quantify—how defendants’ charts are wrong-minded. So, the court

considers defendants’ charts when assessing the reasonableness of the hours and expenses billed.

       Plaintiffs also invite the court to shift the burden to defendants. See, e.g., Doc. 161 at 26

(arguing “[u]nsurprisingly, Defendants cite no case law stating it would be unreasonable to

prepare for class certification in a class action.”); see also id. at 22 (arguing defendants have

failed to show “that any further reduction of time spent on this litigation prior to the filing of the

complaint is warranted”). These arguments have it exactly backwards. Plaintiffs’ counsel must

discharge the burden, not defendants. See Robinson, 160 F.3d at 1281.

       This court also notes this case’s limited procedural history. Plaintiffs seek fees for

10,057.1 hours for 25 attorneys and seven staff members spread across five organizations—

totaling $3,750,396.50 in fees and $114,802.59 in expenses. For comparison, the court considers



                                                  30
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 31 of 58




the recent litigation in the Western District of Missouri, M.B. v. Tidball, which both Children’s

Rights, Inc. and National Center for Youth Law litigated. See No. 2:17-cv-4102-NKL, 2020 WL

1666159 (W.D. Mo. Apr. 3, 2020). In Tidball, plaintiffs’ counsel requested fees for 11,417.6

hours of work for 20 attorneys and four paralegals—totaling $3,894,975.22 in fees and

$132,907.56 in expenses. Id. at *1. Defendants in Tidball: (1) filed a motion to dismiss for

failure to state a claim under the federal abstention doctrine (which the court granted in part and

denied in part after full briefing and oral argument); (2) challenged the appropriate parties three

times; (3) challenged class certification; (4) filed, fully briefed, and argued an interlocutory

appeal of the court’s order granting class certification; (5) filed, fully briefed, and argued a

motion to compel; and (5) produced 1.5 million pages of documents in difficult to search

formats. See 2020 WL 1666159, at *2–4. Here, defendants filed one motion to dismiss and

produced 78,000 pages. In Tidball, plaintiffs conducted 15 depositions. Id. at *3. Here,

plaintiffs conducted one. See Doc. 143 at 12. Yet, plaintiffs in this case seek fees for 10,057.1

hours while plaintiffs in Tidball sought fees for just slightly more time—i.e., 11,417.6 hours of

work. While cases can present unique challenges which the docket may not always capture,

plaintiffs—as the prevailing party—must show the requested hours are reasonable, i.e.,

“necessary under the circumstances.” See Robinson, 160 F.3d at 1281 (internal quotations marks

omitted).

        With that background, the court now turns to the eight specific attacks defendants make

on plaintiffs’ fee request.

                a. Overstaffing the Case

        Plaintiffs’ counsel consisted of four separate organizations and a local attorney—equaling

25 attorneys and seven staff members—for a total of 32 timekeepers. While the large number of



                                                  31
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 32 of 58




timekeepers on the case is not per se unreasonable, the court is wary of potential inefficiencies

implicated by such a large number of timekeepers. For example, in Tidball, Judge Laughrey

reduced plaintiffs’ requested hours by 10%, recognizing the inefficiencies inherent in staffing a

case with 20 attorneys from four organizations—many of the same attorneys appearing in this

case. 2020 WL 1666159, at *15. Judge Laughrey reduced the hours even after plaintiffs had

“engaged outside consultant Sterling Analytics, at their own expense, to assess and audit the fees

they billed” to submit an application reflecting reasonable hours. Id. at *14.

       The court recognizes that plaintiffs represent that they have “reduced their hours by more

than 25% in order to avoid any appearance of duplication, thus reducing their claim by more than

$1 million[.]” Doc. 149 at 12 (Badgerow Decl.); see also Doc. 161 at 16 (asserting plaintiffs’

counsel reduced their time by “more than 3,300 hours” equating to “more than 25% of Plaintiffs’

billable time and over $1.1 million”). Plaintiffs assert they divided the work between the firms

to prevent duplicative billing. Doc. 143 at 29 (“For instance, CR and NCYL conducted the vast

majority of the pre-filing fact investigation, while DLA took the lead on handling discovery

productions and negotiating ESI search terms.” And, “Kansas Appleseed and Ms. Burns-

Bucklew were critical to defining the substantive remedies in the Settlement and in making

major strategic decisions given their deep familiarity with these state systems.”). But, even after

plaintiffs reduced their hours voluntarily and attempted to divide work between firms, the billing

records reflect inefficiencies that are consistent with overstaffing.

       For example, plaintiffs’ fee request seeks fees for 11 attorneys who participated in a

three-hour “Team strategy meeting” on March 20, 2019. See Doc. 144-3 at 78, 138 (attorneys

Ira Lustbader and Marissa Nardi billed three hours for a co-counsel team meeting on March 20,

2019); Doc. 145-3 at 21, 50 (Leecia Welch and Poonam Juneja billed three hours for team



                                                  32
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 33 of 58




meeting on March 20, 2019); Doc. 146-2 at 3, 8, 16 (Benet Magnuson, Larry Rute, and Teresa

Woody billed three hours for team meeting on March 20, 2019); Doc. 147-1 at 7 (Loretta Burns-

Bucklew billed three hours for team meeting on March 20, 2019); Doc. 148-1 at 3 (David Sager,

William J. Diggs, and Meg Fowler billed three hours or more for team meeting on March 20,

2019). For this three hour team meeting, six attorneys billed at $500 per hour. The other five

attorneys billed at $395 (Ms. Juneja), $300 (Mr. Magnuson), $410 (Mr. Diggs), $380 (Ms.

Nardi), and $240 (Ms. Fowler) per hour. This produces a total fee request of $14,175 for the

strategy meeting. While the court recognizes the additive effect of collaboration, this total is not

the kind of bill that “a senior partner in a private law firm” would send to a client. Robinson, 160

F.3d at 1281.

       Defendants’ Motion for Extension of Time to File Answer to plaintiffs’ Complaint

provides another example. Doc. 19. Ten attorneys billed time to responding or discussing

defendants’ extension motion. See Doc. 144-3 at 54, 74, 100, 135, 230 (Erin McGuinness, Ira

Lustbader, Jonathan King, Marissa Nardi, and Stephen Dixon billed time for responding or

discussing defendants’ Motion for Extension of Time); Doc. 145-3 at 16, 116 (Leecia Welch and

Freya Pitts billed time for work on opposing defendants’ motion); Doc. 146-2 at 6, 13 (Larry

Rute and Martha Hodgesmith billed time discussing and work on responding to defendants’

motion); Doc. 147-1 at 6 (Lori Burns-Bucklew billed time for conference calls to discuss

defendants’ requested extension). And, plaintiffs’ counsel billed time reviewing co-counsel’s

agreements and time spent getting the different organizations up to speed. See Doc. 144-3 at 9

(Clare Connaughton with Children’s Rights, Inc. billed to “[r]eview draft of DLA Piper letter

retainer for Next Friends”); Doc. 145-3 at 3, 6 (Leecia Welch billed to “Review KS background

materials from CR” and “Conversations with co-counsel re case communications”); see also



                                                 33
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 34 of 58




Doc. 146-2 at 2–3 (Benet Magnuson billed to “review co-cou[n]sel agreement[,]” “Kansas co-

counsel partnership call[,]” and for “email re. possible interested co-counsel”). Again, this is not

the kind of time that is generally billed to a client. See Robinson, 160 F.3d at 1281.

       All in all, the court finds that plaintiffs’ fee request includes inefficiencies inherent in

staffing a case with 25 attorneys and seven staff members spread across five distinct

organizations. Faced with a similar problem in the Missouri case, Judge Laughrey reduced

plaintiffs’ requested hours by 10% to adjust for inherent inefficiencies. She did so even though

plaintiffs there had engaged Sterling Analytics to audit the hours requested before they submitted

their fee request there. In contrast, plaintiffs provide no information suggesting they conducted a

similar pre-submission audit. To comply with the calculated judgment required by Robinson and

similar cases, the court finds it must reduce plaintiffs’ hours by 20% (after all other reductions)

to account for these inherent inefficiencies.

               b. Plaintiffs’ Pre-Suit Fees and Expenses

       Plaintiffs request fees and expenses for travel and meetings dating back a year before

filing this lawsuit. See Doc. 161 at 22. Plaintiffs assert they have already reduced their travel

time. See id. (“Moreover, as part of Plaintiffs’ overall exercise of billing judgment, Plaintiffs

have already voluntarily reduced the time expended prior to the complaint’s filing, waiving all

fees for work performed prior to November 16, 2017.”).

       “The time that is compensable under § 1988 is that reasonably expended on the

litigation.” Webb v. Bd. of Educ. of Dyer Cty., Tenn., 471 U.S. 234, 242 (1985). Compensable

pre-suit fees include, “drafting of the initial pleadings and the work associated with the

development of the theory of the case.” Id. at 243. “In some instances, such as when the

litigation involves particularly difficult questions of standing, mootness, or ripeness, attorneys



                                                  34
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 35 of 58




may be awarded time necessary to determine who should be the appropriate plaintiffs or whether

the suit may even be brought.” Case v. Unified Sch. Dist. No. 233, Johnson Cty., Kan., 157 F.3d

1243, 1251 (10th Cir. 1998). “Pre-recruitment time also may be awarded where attorneys have

done pre-recruitment work with an advocacy group representing a class.” Id. But, “time spent

reading background material designed to familiarize the attorney with the area of law would

normally be absorbed into a firm’s overhead,” and thus billing for this time “is presumptively

unreasonable.” Id. at 1253. Here, defendants make three arguments on this subject.

        First, defendants argue plaintiffs’ counsel hold themselves out as experts in the matters

litigated. Doc. 157 at 29. So, defendants argue, “[c]ounsel should be familiar with the

constitutional questions raised, potential standing, and other issues relating to the appropriateness

of class representatives that they spent time researching in the year prior to suit.” Id. Defendants

compiled plaintiffs’ billing records that included time for research before plaintiffs filed their

lawsuit. See Doc. 157-4 (Defs.’ Ex. D-1) (compiling pre-suit “Background Research”).

According to defendants, this totals 105.30 hours. Id. at 13. On review of these records, the

court agrees with defendants. The court finds the records vague or generally unbillable to a

client. These entries include multiple entries to review Kansas background material, co-counsel

calls and legal research (with no description of this research), researching the Kansas juvenile

court structure, researching “deliberate indifference,” class certification, and researching

requirements for service and filing proof of service in the District of Kansas. See id. So, the

court deducts these 105.30 hours.

       Defendants also compiled billing records for entries listing Early and Periodic Screening,

Diagnostic and Treatment (“EPSDT”) research conducted before plaintiffs filed this lawsuit. See

Doc. 157-5 (Defs.’ Ex. D-2). Billing records for plaintiffs’ EPSDT pre-suit research totals



                                                 35
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 36 of 58




114.09 hours. Id. at 11. Plaintiffs argue they conducted prudent and necessary research on

potential claims. Doc. 161 at 24. Plaintiffs contend “Exhibit D-2 shows only that Plaintiffs’

counsel responsibly researched the complex Medicaid Act claims they sought to advance before

and during this lawsuit.” Id. On this dispute, the court agrees with plaintiffs. Plaintiffs’

research on EPSDT, Doc. 157-5 (Defs.’ Ex. D-2), is targeted, reasonably related to the litigation,

and billable generally. The court does not reduce these hours, compiled in Doc. 157-5 (Defs.’

Ex. D-2).

       Second, defendants assert plaintiffs cannot recover for fees incurred before they recruited

the Named Plaintiffs in the case. Doc. 157 at 30–31. They argue plaintiffs “have not established

that any work was ‘discrete’ or how it advances this civil rights litigation.” Id. at 31.

Defendants assert plaintiffs “do not provide any specific information as to whom they were

meeting, or how these parties may relate to the Named Plaintiffs or how the time that they

expended advanced the litigation.” Id. Plaintiffs respond that their “entries referring to

stakeholder contacts were sufficiently descript[ive] to show their relevance to this litigation.”

Doc. 161 at 23.

       Plaintiffs may recover pre-recruitment expenses if the case involves difficult questions

and is necessary to determine which putative plaintiffs can bring the suit. See Case, 157 F.3d at

1251 (explaining compensable pre-recruitment expenses include time spent on determining the

proper plaintiffs and when attorneys have done work with a local advocacy group). Plaintiffs

sufficiently have explained these hours to include the need to investigate issues within the

Kansas Foster Care System, identifying proper plaintiffs, and working with a local advocate. See

Doc. 161 at 22 (explaining “much of Plaintiffs’ pre-filing investigation involved work with local

advocates, including Ms. Burns-Bucklew and Kansas Appleseed, to determine the extent of the



                                                 36
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 37 of 58




problems in Kansas’s foster care system”). The court does not reduce this time from plaintiffs’

fee application.

       Last, plaintiffs seek $33,775.19 in pre-litigation travel expenses—expenses incurred

before filing the Complaint. Doc. 157 at 31. Defendants argue plaintiffs cannot recover for

these travel expenses because plaintiffs have failed to explain their necessity to the litigation. Id.

at 30–32. Plaintiffs assert it “was entirely reasonable for in-state attorneys Ms. Burns-Bucklew

and Kansas Appleseed to conduct the investigation with on-the-ground assistance from out-of-

state counsel.” Doc. 161 at 23.

       “[P]revailing parties can recover attorney travel fees that are ‘incidental and necessary

expenses incurred in furnishing effective and competent representation.’” Animal Legal Def.

Fund, 2020 WL 4000905, at *6 (quoting Brown v. Gray, 227 F.3d 1278, 1297 (10th Cir. 2000)).

As Judge Vratil explained in Animal Legal Defense Fund, “[c]ourts within this Circuit have

interpreted this to mean that such fees are recoverable where the case demands particular skill or

expertise.” Id. at *7 (collecting cases). “The test is not whether local attorneys are willing to

take the case, but whether they have the expertise necessary to effectively represent plaintiffs on

the particular issues which the case presents.” Id. (citing Brown, 227 F.3d at 1297). In Animal

Legal Defense Fund, Judge Vratil noted that plaintiffs explained the necessity of their travel

expenses because the lawyers had “a unique background and expertise on [“Ag-Gag Laws”]

across the country.” Id. (explaining that plaintiffs “provided several affidavits showing that they

comprise a small group that has collectively pursued every legal challenge to so called ‘Ag-Gag

Laws’ across the country” and defendants did “not identify attorneys in the Kansas City area

with comparable experience”).




                                                 37
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 38 of 58




       But in this case, plaintiffs’ records don’t adequately explain why out-of-state counsel

needed to meet frequently with these contacts in Kansas. Nor do plaintiffs explain why local

counsel, which included Kansas Appleseed—who joined the litigation in May 2018—and

Loretta Burns-Bucklew, could not conduct most of these investigations. See Doc. 146 at 10

(describing Kansas Appleseed’s role in litigation); Doc. 147 at 4 (Ms. Burns-Bucklew contacted

Children’s Rights, Inc. about the issues she had identified in the Kansas foster care system and

explaining she did not think her solo practice or Foster Adopt Connect had the resources to

initiate the litigation). And plaintiffs fail to explain why attorneys from both Children’s Rights,

Inc. and National Center for Youth Law needed to travel to Kansas. Children’s Rights, Inc. and

National Center for Youth Law submitted separate billing for their travel expenses. See Doc.

144-4 (Children’s Rights, Inc. Expenses); Doc. 145-2 (National Center for Youth Law Travel

Expenses). Plaintiffs do not explain the purpose of this trip, beyond describing them as

“investigative.” And cross-referencing these trips to plaintiffs’ billing records does not explain

the trip’s purpose sufficiently to explain why out-of-state counsel was required to travel to

Kansas. See Doc. 145-3 at 4 (Leecia Welch, with National Center for Youth Law, includes

entries for meetings with “stakeholders” and describes the type but does not include any

information about topic of meeting or purpose). And, notably, unlike Animal Defense Fund,

plaintiffs’ counsel explain that local counsel—Kansas Appleseed and Ms. Burns-Bucklew —

“were critical to defining the substantive remedies in the Settlement and in making major

strategic decisions given their deep familiarity” with Kansas state government and its child

welfare and Medicaid delivery systems. Doc. 143 at 29; see also id. at 26 (“Kansas Appleseed

has extensive involvement in reform efforts across the state, including with regard to foster care”

and “Ms. Burns-Bucklew, as an attorney who has directly represented youth and families in the



                                                 38
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 39 of 58




child welfare system for over 30 years, is deeply engaged in systemic advocacy on behalf of

young people in Kansas”).

       Plaintiffs have failed to meet their burden to show these pre-suit trip expenses were

necessary to the litigation, especially since they emphasize the expertise of local counsel

throughout their filings. The court thus reduces plaintiffs’ expenses by $33,775.19. See Doc.

157 at 31; see also Doc. 157-6 (Defs.’ Ex. E) (compiling pre-litigation travel expenses).

               c. Billing for Drafting Complaint, Amended Complaint, and Motion for Class
                  Certification

       Plaintiffs request 896.64 hours for drafting the initial Complaint. Doc. 157 at 32; see also

Doc. 157-7 (Defs.’ Ex. F) (compiling plaintiffs’ billing records for “Initial Complaint

Preparation”). And plaintiffs request nearly 170 hours to prepare the Amended Complaint with

the most substantive change requiring replacement of the Named Plaintiffs because some of the

original children had aged out. Doc. 157 at 35; see also Doc. 157-8 (Defs.’ Ex. G-1) (compiling

plaintiffs’ billing records for “Amended Complaint Substantive” which totals 70.62 hours); Doc.

157-9 (Defs.’ Ex. G-2) (compiling plaintiffs’ billing records for “Amended Complaint Other”

totaling 99 hours). Defendants contend this dimension of effort “is unreasonable and excessive”

and that “after more than a year of research, interviews and investigations, two preeminent firms

that are ‘regularly’ involved in ‘complex class actions’ involving children and child welfare

needed over 850 hours to prepare the original Complaint in this action” and 170 hours on the

Amended Complaint. Doc. 157 at 34–35. And, while plaintiffs never filed a Motion for Class

Certification, they seek fees for 95.5 hours for work devoted to that effort. Doc. 157 at 18 n.6;

see also Doc. 157-15 (Defs.’ Ex. M) (compiling “DLA Piper Class Certification Fees”).

Defendants argue that plaintiffs billed to prepare a Motion for Class Certification for a year




                                                39
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 40 of 58




before the motion was even due and fail to explain the necessity for these hours. Id. at 18. The

court agrees.

       The court may assess the number of hours spent on a given task in assessing the number

of reasonable hours. See Case, 157 F.3d at 1250 (“the district court should look at the hours

expended on each task to determine if they are reasonable” and one factor includes potentially

duplicating services). And, “a general reduction of hours claimed in order to achieve what the

court determines to be a reasonable number is not an erroneous method, so long as there is

sufficient reason for its use.” Id. (internal quotation marks and text alteration omitted).

       Plaintiffs assert that “drafting a complaint—especially about statewide systemic

deficiencies affecting thousands of children—is an iterative process based on legal and factual

research conducted as facts change in real-time.” Doc. 161 at 25. But plaintiffs’ argument fails

to persuade the court. To put this Complaint’s effort level in context, a busy attorney in private

practice might bill about 2,000 hours each year. This equates to billing—as opposed to

working—40 hours spread over 50 weeks (leaving two weeks for holidays and vacation).

Plaintiffs’ fee request for their Complaint seeks nearly half (44.4%) of that 2,000 hours. In other

words, plaintiffs’ request seeks a fee for one busy attorney devoting almost six months’ worth of

work to drafting the Complaint. And when combined with the 170 hours devoted to the

Amended Complaint, plaintiffs’ fee request surpasses the six month figure. As noted by

defendants, plaintiffs already had devoted hundreds of other hours investigating and researching

these issues.

       Plaintiffs cite the complexity of the case and the number of documents referenced in

drafting the Complaint, but they never explain this high number of hours. On review of

plaintiffs’ billing records, the sheer number of attorneys working on the Complaint contradicts



                                                 40
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 41 of 58




plaintiffs’ assertions that counsel divided the work among counsel to prevent duplicative or

unnecessary billing. See Doc. 157-7 (Defs.’ Ex. F) (listing 14 attorneys who billed time working

on the initial Complaint); see Animal Def. Fund, 2020 WL 4000905, at *5 (noting five attorneys

worked on the Complaint for about 75 hours and “it belies plaintiffs’ assertions that the attorneys

were assigned to allotted roles to maximize efficiency” since many of these attorneys worked on

litigation overlapping similar issues).

       Plaintiffs also take issue with how defendants compile their charts. For example, they

assert that a “significant portion of the time entries in Ex. G-2 include discussion of other issues

besides the amended complaint.” Doc. 161 at 26. This is so, but it doesn’t help plaintiffs. Their

counsel decided how to record their time. Lumping different things together in one time entry

prevents defendants—and the court—from discerning a truer number. And again, plaintiffs fail

to provide an alternative calculation, number, or chart providing a better assessment of these

hours and their necessity to the litigation. Plaintiffs have failed to provide an adequate

explanation for why they billed more than 890 hours for the initial Complaint and about 170

hours for the Amended Complaint. A request of this dimension requires an explanation and

plaintiffs have failed to provide it. The court thus reduces these hours (896.64 + 169.62) by 75%

for a total of 266.6 hours of effort on the Complaint and Amended Complaint.

       Plaintiffs also contend they “reasonably prepared in advance for an upcoming deadline

for filing a class certification motion on June 30, 2020.” Doc. 161 at 26. They assert their work

was “key to informing their strategy on the timing of their motion and to ensuring their discovery

efforts were informed by an understanding of what was needed for a successful motion for class

certification.” Id. But, again, plaintiffs have touted their experience as class action litigators

with experience in child advocacy throughout their application. On review of plaintiffs’ billing



                                                 41
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 42 of 58




records for the Class Certification Motion, plaintiffs’ entries are vague or appear unnecessary.

See Doc. 148-1 at 7 (Kristin Pacio billed for “[r]eviewing memorandum regarding class

certification” and to “draft class certification brief” for almost four hours, more than a year

before the motion was due); see also id. at 6 (David Sager billing to instruct William Diggs

“regarding class certification”); see also id. at 7–10 (Meg Fowler billed for hours to draft the

Motion for Class Certification more than a year before its deadline). The court appreciates

plaintiffs’ diligence, but it appears excessive and unnecessary here. The court reduces these 95.5

hours spent on class certification by 75%.

       The court finds the high number of hours spent on the initial Complaint and Amended

Complaint unreasonable and reduces the time by 75%. The court also reduces the number of

hours spent on the Motion for Class Certification by 75%.

               d. Mediation Fees and Expenses

       Plaintiffs request 1,276.96 billable hours and $527,026.60 in fees to mediate this case.

Doc. 157 at 36; see also Doc. 157-10 (Defs.’ Ex. H) (compiling “All Mediation and Travel

Expenses”). Defendants argue plaintiffs’ billing records “follow Plaintiffs’ trend of unnecessary,

duplicative billing practices,” and show that plaintiffs “sent an unnecessary and excessive army

of attorneys to each of the mediation sessions without an explanation as to why this was

justified.” Doc. 157 at 36. The court agrees with defendants.

       Plaintiffs provide vague and unhelpful reasons for the high number of hours billed for

mediation and the number of attorneys attending each session. See Doc. 161 at 26–27. They

assert the parties “exchanged multiple drafts of detailed term sheets and mediation statements,”

and that plaintiffs “prepared settlement proposals and materials to aid discussion, in addition to

spending time analyzing the parties’ positions and strategizing on achieving a favorable



                                                 42
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 43 of 58




resolution.” Id. at 27; see also id. at 27 n.42 (discussing how plaintiffs’ counsel divided up tasks

between organizations). They also argue defendants’ mediation efforts included “[m]ultiple

attorneys and other officials employed by the state of Kansas.” Id. at 26 n.41.

        Plaintiffs also take issue—again—with how defendants calculated the total hours devoted

to mediation. Id. at 27 (arguing “Defendants created [Defs.’ Ex. H] by compiling time entries

containing the word mediation[,]” but, “many of the entries refer to coordination among co-

counsel on a number of subjects.”). But they fail to provide an alternative calculation or method

for the court to assess the necessity of these hours. By plaintiffs’ own reasoning, many of these

calculations are inaccurate because plaintiffs discussed mediation and other topics with co-

counsel but did not divide their fee records by topic.9 Still, plaintiffs have not explained the need

for at least eight attorneys to bill at each mediation session and the high number of hours devoted

to mediation activities. See Doc. 157 at 36–37 (listing number of plaintiffs’ counsel attending

each mediation session). Nor have they explained why so many out-of-state attorneys needed to

attend these sessions.

        As just one example, the court reviewed the travel and billing entries for a mediation

session on November 12, 2019, and plaintiffs fail to explain the necessity for these travel

expenses. See Doc. 148-2 at 3–4 (attorneys Kristin Pacio and Caryn Schechtman (who did not

bill for any time on this case) traveled to Kansas for mediation on November 11, 2019); Doc.

145-2 at 9 (NCYL attorneys Freya Pitts and Leecia Welch traveled to Kansas for mediation for

November 11–13, 2019); Doc. 144-4 at 3 (Children’s Rights, Inc. attorneys Marissa Nardi and


9
         As discussed above, plaintiffs admit an error in their submitted billing records for mediation in a
footnote and “agree to deduct $13,673.42 from its original expense total of $128,476.01” because
plaintiffs inadvertently included this amount in DLA’s total fees for the mediation submitted to the court.
Doc. 161 at 14 n.20. Plaintiffs also double-billed for Teresa Woody’s time at one of the mediations
which resulted in an additional erroneous seven hours. Id. Plaintiffs’ admitted errors highlight the
inherent redundancies and errors in billing across five organizations and with 32 timekeepers.

                                                     43
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 44 of 58




Ira Lustbader traveled to Kansas for mediation for November 11–13, 2019). Local attorneys also

attended these sessions. See Doc. 146-2 at 9, 14, 27 (Kansas Appleseed’s Larry Rute, Martha

Hodgesmith, and Teresa Woody attended mediation session on November 12, 2019); Doc. 147-1

at 11 (Ms. Burns-Bucklew attended mediation on November 13, 2019—which possibly is a typo,

as it appears no mediation session occurred on November 13, 2019). While the court recognizes

the complexity of this case and the efforts expended by plaintiffs to reach settlement, plaintiffs

have failed to show that all of these hours and expenses are necessary to the litigation. The court

reduces plaintiffs’ mediation hours and mediation travel expenses by 50%.

                e. Plaintiffs’ Response to Governor Kelly’s 9-Page Motion to Dismiss

        Plaintiffs request 534.15 hours to respond to defendants’ only motion to dismiss in this

case. Doc. 157-11 (Defs.’ Ex. I) (compiling “Motion to Dismiss References in Fees” totaling

534.15 hours). This motion was nine pages long and sought dismissal of Governor Kelly from

the lawsuit. Doc. 157 at 38. Specifically, on October 25, 2019, defendants filed a Motion to

Dismiss (Doc. 79) asking the court to dismiss Governor Kelly from this lawsuit for lack of

jurisdiction under the Eleventh Amendment. Defendants did not seek dismissal of any other

named defendant nor any other cause of action. See Doc. 80. “Plaintiffs’ counsel at Kansas

Appleseed, National Center for Youth Law, and Children’s Rights spent considerable time

months before any motion was filed to research and correspond among themselves about

potential motion[s] to dismiss substantive and procedural issues.” Doc. 157 at 40 (citing Defs.’

Ex. I). This time also includes seven attorneys who billed time reviewing the court’s Order

granting defendants’ Motion to Dismiss. Id. at 35.10


10
          The court takes no issue with the fact defendants prevailed on this motion. The court is not
“evaluat[ing] the individual claims as though they were discrete and severable” when the prevailing party
fails to succeed on all claims. Robinson, 160 F.3d at 1283. The court does not reduce these hours
because plaintiffs didn’t succeed on defendants’ Motion to Dismiss. Rather, the court reduces these hours

                                                   44
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 45 of 58




        Plaintiffs seek hundreds of hours responding to defendants’ motion—including additional

time spent investigating the structure of the Kansas welfare system—after plaintiffs had already

devoted hundreds of hours investigating the Kansas foster care system structure. Plaintiffs argue

they “exercised due diligence in vigorously opposing Defendants’ Motion to Dismiss; the

research was not excessive.” Doc. 161 at 28. This conclusory assertion and failure to provide

any adequate calculation of the time spent on responding to the Motion to Dismiss fails to meet

plaintiffs’ burden to show they reasonably expended this time on the litigation or its necessity.

        In sum, plaintiffs ask the court to award 534 hours—more than a quarter year’s worth of

work for a reasonably busy attorney—on a limited motion to dismiss that didn’t alter the case’s

dynamics. The court finds the lion’s share of the time devoted to this motion was unnecessary.

It thus reduces this aspect of plaintiffs’ fee request by 75%.

                f. Time Billed for Meetings

        Plaintiffs request 570 hours for meet and confer sessions and weekly team meetings—

including prep time and discussion of those meetings. Doc. 157 at 46; see also Doc. 157-12

(Defs.’ Ex. J) (compiling plaintiffs’ billing records for “All Meet and Confers and Team

Calls/Meetings” totaling 573.7 hours). Plaintiffs assert they have “gone to great effort to remove

duplicative entries in the exercise of billing judgment.” Doc. 161 at 29; see also Doc. 143 at 30

(plaintiffs reduced their hours by limiting “the number of billing attorneys for regular co-counsel

strategy meetings, depositions, stakeholder meetings, court hearings, and conferences with

Defendants, eliminating from this application time spent by many attorneys and any paralegals

who also attended”). While the court does not necessarily take issue with plaintiffs’ use of team

meetings to develop case strategy, it does highlight inherent inefficiencies when a large number


because plaintiffs fail to explain the necessity for the sheer number of hours opposing a relatively simple
motion that the court decided in a 14-page Order (Doc. 118).

                                                    45
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 46 of 58




of timekeepers work one case. Plaintiffs started weekly team meetings, according to billing

records, on December 21, 2017. Doc. 157-12 at 2 (Defs.’ Ex. J) (Poonam Juneja billed for “team

co-counsel call re investigation”). And they stopped billing for team meetings on July 1, 2020.

Id. at 105–06 (nine attorneys across all five organizations billed for a team meeting). This

accounts for about 131 weeks.

       Nonetheless, the court declines to impose any reduction linked directly to these meetings.

The court already has imposed a 20% reduction to offset inefficiencies. And defendant has

failed to demonstrate that any additional reduction is warranted. They likewise have failed to

establish that the hours devoted to these regular meetings was unnecessary.

               g. Pro Hac Vice Motions

       Plaintiffs seek fees for 44.5 hours (more than $12,000) and $525.08 in expenses for 13

pro hac vice motions to the court. Doc. 157 at 46; see also Doc. 157-13 (Defs.’ Ex. K)

(compiling plaintiffs’ billing records for “Pro Hac Vice Fees”). Our court has found time

devoted to preparing pro hac vice motions is compensable, but only at a paralegal rate. See

Animal Def. Fund, 2020 WL 4000905, at *5; see also Ellison v. GAB Robins, Inc., No. CV 02-

127 MV/LFG, 2006 WL 8444544, at *15 (D.N.M. Jan. 26, 2006) (In applying § 1988(b)’s

framework for awarding attorneys’ fees in Title VII case, the court noted pro hac vice motions

are “a standard, straightforward pleading. . . . [and] the preliminary draft is likely part of any

lawyer’s ‘boilerplate’ forms, or is generally prepared by a paralegal.”). The court agrees with

this approach and awards plaintiffs’ fees for preparing their pro hac vice motions but at a

paralegal rate—$150 per hour. The court finds no reason to reduce the expenses associated with

these motions, however, and awards plaintiffs’ expenses in filing these motions totaling $525.08.




                                                  46
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 47 of 58




               h. Time Billed for COVID-19

       Plaintiffs request 94.15 hours, totaling $35,301.50, in fees incurred for “COVID-19

discovery[.]” Doc. 157 at 48; see also Doc. 157-14 (Defs.’ Ex. L) (compiling plaintiffs’ billing

records for “COVID References in Fees”). Defendants argue plaintiffs used the COVID-19

pandemic “to take a detour from the merits of their claims to send demands to and to serve

discovery (with expedited response times) requesting detailed accounts of Defendants’ response

to the pandemic.” Doc. 157 at 48. The court agrees.

       “The time that is compensable under § 1988 is that reasonably expended on the

litigation.” Webb, 471 U.S. at 235 (internal quotation marks and text alteration omitted).

Plaintiffs argue the court should award these fees because counsel “had reason to be concerned

about whether the thousands of youth in DCF custody continued to be moved from placement to

placement, including unsafe placements like agency offices, while the rest of the world was

instructed to quarantine and socially distance.” Doc. 161 at 31. The COVID-19 pandemic,

plaintiffs contend, “made the issues in this case only more urgent, contributing to Plaintiffs’

counsel’s push to obtain a successful resolution to the case as efficiently as possible.” Id.

       The court does not criticize the concerns that counsel displayed for their clients,

vulnerable youth in the Kansas Foster Care System. But, it is unpersuaded by plaintiffs’ vague

assertions that these additional discovery requests for COVID-19 were “reasonably expended on

the litigation.” Webb, 471 U.S. at 235. The court deducts these 94.15 hours from plaintiffs’

request.

               i. Conclusion

       In sum, plaintiffs’ billing records reveal that counsel devoted more hours than necessary

to several tasks. This conclusion isn’t intended to suggest that counsel had bad motives. Nor



                                                 47
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 48 of 58




does the court criticize plaintiffs’ counsel for having high standards and striving to meet them.

Instead, the court merely concludes that that they applied more effort to some tasks than

defendants should have to bear and, in some cases, didn’t optimize the efficiency of their efforts.

These conclusions are faithful to governing legal standards, which require the court to review

plaintiffs’ statements as an experienced senior partner might before submitting a bill to a client.

See Robinson, 160 F.3d at 1281.

       The billing records reveal inefficiencies consistent with overstaffing. Those records also

use vague and uninformative descriptions which complicates the court’s ability to assess the

reasonableness of the hours billed. In sum, plaintiffs have failed to meet their burden to show

the necessity of these hours to the litigation. Corresponding to the court’s analysis above, the

court reduces plaintiffs’ fees and expenses, as follows:

       (a) Inefficient Staffing of the Case: The court reduces plaintiffs’ total hours by 20%—

           after the deductions to plaintiffs’ hours described in paragraphs (b)–(h), below—to

           account for inefficiencies inherent in staffing a case with 25 attorneys and seven

           support staff. Chart 3, after calculating all other deductions, reduces each

           timekeepers’ total billable hours by 20%. Chart 3, Column (a) reflects this reduction.

       (b) Plaintiffs’ Pre-Suit Fees and Expenses: The court reduces plaintiffs’ fee request by

           105.30 hours to account for hours billed for background research, as compiled by

           defendants in Exhibit D-1. See Doc. 157-4 (Defs.’ Ex. D-1) (compiling plaintiffs’

           billed hours for “Background Research”). Chart 2, Column (b) reflects this reduction.

           The court also eliminates plaintiffs’ pre-suit travel expenses, compiled by defendants

           in Exhibit E, totaling $33,775.19. See Doc. 157-6 (Defs.’ Ex. E) (compiling “Pre-




                                                 48
Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 49 of 58




     Litigation Expenses Submitted by Plaintiffs”). Chart 4, Column (b) reflects this

     reduction.

  (c) Drafting Complaint, Amended Complaint, and Motion for Class Certification:

     The court reduces plaintiffs’ fee request for preparing the Complaint, Amended

     Complaint, and Motion for Class Certification by 75%. Defendants compiled the

     total hours expended on each task. See Doc. 157-7 (Defs.’ Ex. F) (compiling

     plaintiffs’ billing records for “Initial Complaint Preparation” which total 896.64

     hours); Doc. 157-8 (Defs.’ Ex. G-1) (compiling plaintiffs’ billing records for

     “Amended Complaint Substantive” which total 70.62); Doc. 157-9 (Defs.’ Ex. G-2)

     (compiling plaintiffs’ billing records for “Amended Complaint Other” which total 99

     hours); Doc. 157-15 (Defs.’ Ex. M) (compiling “DLA Piper Class Certification Fees”

     which total 95.5 hours). The court compiled the hours each timekeeper billed for

     each task—totaling 1,161.76 hours—and reduced these hours by 75%. The court thus

     deducts 871.32 hours from plaintiffs’ total hours. Chart 2, Column (c) reflects this

     reduction.

  (d) Mediation Fees and Expenses: The court reduces plaintiffs’ fee request for

     mediation hours by 50%. Defendants compiled the total hours plaintiffs billed for

     mediation in Exhibit H, which totaled 1,276.95 hours. See Doc. 157-10 (Defs.’ Ex.

     H) (compiling plaintiffs’ billing records for “All Mediation and Travel Expenses”).

     But plaintiffs acknowledge they double-counted an attorney’s hours at a mediation

     session resulting by an additional seven hours. See Doc. 161 at 14 n.20. So,

     plaintiffs seek 1,269.95 hours for mediation. The court reduces these hours by 50%




                                          49
Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 50 of 58




     and thus deducts 634.98 hours from plaintiffs’ fee request, as shown in Chart 2

     Column (d), below.

            The court also reduces plaintiffs’ mediation expenses—exempting fees paid to

     the mediator—by 50%. Defendants compiled plaintiffs’ total expenses for mediation

     in Exhibit H, totaling $57,890.54. See Doc. 157-10 (Defs.’ Ex. H) (compiling

     plaintiffs’ billing records for “All Mediation and Travel Expenses”). But defendants

     omitted a $9,263.54 fee that DLA paid the mediator on February 14, 2020. Compare

     Doc. 157-10 (Defs.’ Ex. H) (compiling plaintiffs’ billing records for “All Mediation

     and Travel Expenses”); Doc. 148-2 (DLA listing requested expenses and costs). So,

     after adding this $9,263.54 fee to plaintiffs’ submitted expenses, plaintiffs request

     $67,154.08, which includes the mediator fees. The court only reduces plaintiffs’

     travel and miscellaneous expenses associated with mediation, not the fees paid to the

     mediator. So, the court deducts the $36,036.16 in mediation fees paid to the mediator

     and the additional $13,673.42 that plaintiffs inadvertently added to their expense

     request. See Doc. 161 at 14 n.20. After exempting these mediator fees, plaintiffs

     request $17,444.50 in mediation expenses. The court deducts 50% of this amount—

     $8,722.25—from plaintiffs’ expense request, shown in Chart 4, Column (d).

  (e) Plaintiffs’ Response to Governor Kelly’s 9-Page Motion to Dismiss: The court

     reduces plaintiffs’ hours billed to respond to defendants’ Motion to Dismiss by 75%.

     Defendants compiled the total hours that plaintiffs billed for “Motion to Dismiss” in

     Exhibit I, totaling 534.15 hours. See Doc. 157-11 (Defs.’ Ex. I) (compiling “Motion

     to Dismiss References in Fees”). The court deducts 75% of these hours—totaling




                                          50
Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 51 of 58




     400.61 hours—from plaintiffs’ fee request. Chart 2, Column (e) reflects this

     reduction.

  (f) Time Billed for Meetings: The court does not reduce plaintiffs’ hours billed for

     meetings, which defendants compiled in Exhibit J, totaling 573.7 hours. See Doc.

     157-12 (Defs.’ Ex. J) (compiling time entries for “All Meet and Confers and Team

     Calls/Meetings”). The court declines to impose any further reduction for the number

     of meetings that plaintiffs’ counsel billed because the court already imposed a 20%

     reduction to account for inefficiencies intrinsic in spreading a case this size among so

     many attorneys and organizations, as described in paragraph (a) above.

  (g) Pro Hac Vice Motions: The court reduces the hourly rate that plaintiffs’ attorneys

     billed for preparing pro hac vice motions to the non-attorney hourly rate, i.e., $150

     per hour. Defendants compiled the time billed for preparing pro hac vice motions in

     Exhibit K. See Doc. 157-13 (Defs.’ Ex. K) (compiling time for “Pro Hac Vice

     Fees”). Chart 2, Column (g) subtracts attorneys’ time spent on pro hac vice motions.

     The court then calculates the billable hours for each timekeeper and multiplies these

     hours by the rate set by the court in Section III.B.1., above. After calculating this

     total, then the court adds any attorneys’ time spent on pro hac vice motions—reduced

     by 20% and multiplied by $150—to their fees, resulting in their total fee award.

     Chart 3’s “Total Fee Award” column reflects this amount.

  (h) Time Billed for COVID-19: The court eliminates time billed for “COVID-19” from

     plaintiffs’ award, totaling 94.15 hours. Defendants compiled this time in Exhibit L.

     See Doc. 157-14 (Defs.’ Ex. L) (compiling plaintiffs’ billing records for “COVID

     References in Fees”). Chart 2, Column (h) reflects this reduction.



                                          51
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 52 of 58




       Chart 2, below, captures the reductions described in paragraphs (b)–(h) to plaintiffs’

submitted hours. Then, Chart 3, calculates an additional 20% reduction and calculates each

timekeepers’ fee award by multiplying these hours by the rate set by the court in Section III.B.1.,

above. Chart 4 calculates the expense award for each organization, reducing plaintiffs’

submitted expenses for the reasons described in paragraphs (b) and (d).




                                                52
     Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 53 of 58




        C. Calculating Plaintiffs’ Fee and Expenses Award

        Below, the court calculates the total hours for each timekeeper with the deductions

described in paragraphs (b)–(h).

                Chart 2: Plaintiffs’ Submitted Hours Minus Described Deductions11
                                            *Chart Continues on Following Pages




                                                                                                             to Motion to Dismiss)
                                                                   Compl., Am. Compl.,




                                                                                                             (e) 75% * (Response
                                                                   (c) 75% * (Drafting




                                                                                                                                                        (h) Time Billed for
                                                                                         (Mediation Hours)




                                                                                                                                                                              Total Hours After
                                               (b) Pre-Suit Fees




                                                                                                                                     (g) Pro Hac Vice
                                                                   and Class Cert.)




                                                                                                                                                                              Deductions12
                              Total Hours




                                                                                                                                                        COVID-19
                              Submitted




                                                                                         (d) 50% *
                   JD Year




                                                                                                                                     Motions
Timekeeper
Larry Rute
(Appleseed)       1973       184.50                –                 -23.10              -25.80              -2.33                   -1.00                     –              132.28
Martha J.
Hodgesmith
(Appleseed)       1978       129.70                –                  -3.38              -39.40              -0.98                         –            -2.40                 83.55
Loretta
Burns-
Bucklew           1984       231.10           -1.10                  -12.42              -38.06              -2.72                         –            -1.63                 175.18
Teresa
Woody
(Appleseed)       1985       622.4013              –                 -15.38              -59.70              -12.68                        –            -11.70                522.95
Stephen
Dixon (CR)        1987       354.30                –                 -17.18              -1.45               -1.19                         –                   –              334.48
David J.
Sager (DLA)       1991        42.90                –                  -2.78              -0.45                       –                     –                   –              39.68
Ira
Lustbader
(CR)              1992       968.62          -12.84                -134.69               -90.60              -16.25                        –            -3.49                 710.75
Leecia Welch
(NCYL)            1996       951.10           -8.90                  -81.00              -82.00              -9.30                   -1.40              -5.50                 763.00
Kristin Pacio
(DLA)             2005        74.90                –                 -16.35              -15.00              -1.65                         –                   –              41.90



11
         The columns correspond to paragraphs (b)–(h), above, which describe the court’s method for
calculating the reduction to plaintiffs’ hours.
12
        After calculating the totals in an Excel spreadsheet, the court truncated the decimals to two places
which resulted in some of the totals rounding up .01 hours.
13
        Plaintiffs admit to double-counting Ms. Woody’s hours at a mediation session which resulted in
an additional seven hours submitted in plaintiffs’ fee request. See Doc. 161 at 14 n. 20. The court
deducted this seven hours from Mr. Woody’s total submitted hours and from the hours she billed for
mediation, before calculating the 50% reduction to mediation fees.

                                                                                53
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 54 of 58




                                                                                                       to Motion to Dismiss)
                                                             Compl., Am. Compl.,




                                                                                                       (e) 75% * (Response
                                                             (c) 75% * (Drafting




                                                                                                                                                  (h) Time Billed for
                                                                                   (Mediation Hours)




                                                                                                                                                                        Total Hours After
                                         (b) Pre-Suit Fees




                                                                                                                               (g) Pro Hac Vice
                                                             and Class Cert.)




                                                                                                                                                                        Deductions12
                          Total Hours




                                                                                                                                                  COVID-19
                          Submitted




                                                                                   (d) 50% *
               JD Year




                                                                                                                               Motions
Timekeeper
Benet
Magnuson
(Appleseed)    2009       42.00         -3.50                   -4.73                    –                     –               -1.50                     –              32.28
Poonam
Juneja
(NCYL)         2009      729.50         -8.40                  -29.10              -24.95              -14.70                  -2.40              -7.70                 642.25
Joshua Kane
(DLA)          2010      108.80              –                      –              -5.50                -2.63                  -1.00                     –              99.68
William J.
Diggs (DLA)    2010       73.10              –                 -35.18              -0.70                -0.15                  -0.80                     –              36.28
Marissa
Nardi (CR)     2012      1211.02        -9.00                -113.14               -81.99              -147.75                 -2.07              -12.23                844.84
Jonathan
King (CR)      2012      702.83         -14.63                 -58.10              -21.95              -117.84                 -0.98              -17.60                471.73
Erin
McGuinness
(CR)           2012      408.87         -5.23                  -64.06              -2.17                -0.05                        –                   –              337.36
Freya Pitts
(NCYL)         2013      750.50         -1.10                  -91.13              -65.05              -12.98                  -5.90              -3.90                 570.45
Jean Strout
(NCYL)         2014       88.90              –                      –                    –                     –                     –                   –              88.90
Claire
Glasspiegel
(CR)           2015      238.65              –                      –              -7.72                       –                     –            -19.42                211.51
Nicole
Taykhman
(CR)           2016      196.43              –                      –              -0.27                -6.77                  -0.08              -1.21                 188.11
Amanda
Grill (NCYL)   2017      123.00         -19.20                  -0.38                    –                     –                     –                   –              103.43
Meg Fowler
(DLA)          2018      100.50              –                 -42.53              -0.90                -0.98                        –                   –              56.10
Jacqueline
Stolzenberg
(NCYL)         2018      264.70         -21.40                 -32.25              -0.20                       –                     –                   –              210.85
Megan
Kinney
(DLA)          2019      133.30              –                      –              -13.15               -2.03                        –            -0.80                 117.33
Olivia
Tourgee
(DLA)          2019       97.00              –                  -1.88              -6.15                -0.83                  -4.20              -6.30                 77.65
Daniel
Adamek (CR)    NA        634.92              –                 -85.63              -28.91              -40.45                        –            -0.27                 479.67



                                                                          54
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 55 of 58




                                                                                                         to Motion to Dismiss)
                                                               Compl., Am. Compl.,




                                                                                                         (e) 75% * (Response
                                                               (c) 75% * (Drafting




                                                                                                                                                    (h) Time Billed for
                                                                                     (Mediation Hours)




                                                                                                                                                                           Total Hours After
                                           (b) Pre-Suit Fees




                                                                                                                                 (g) Pro Hac Vice
                                                               and Class Cert.)




                                                                                                                                                                           Deductions12
                           Total Hours




                                                                                                                                                    COVID-19
                           Submitted




                                                                                     (d) 50% *
                JD Year




                                                                                                                                 Motions
Timekeeper
Clare
Connaughton
(CR)            NA         239.37              –                      –              -17.27               -6.41                        –                   –              215.69
Judy
Calderon
(DLA)           NA          8.70               –                      –                    –                     –                     –                   –                8.70
Lori Johns
(Appleseed)     NA         70.90               –                      –                    –                     –                     –                                   70.90
Christina
Ostmeyer
(Appleseed)     NA         46.60               –                      –               -0.50                      –                     –                   –               46.10
Kira Setren
(NCYL)          NA         95.80               –                  -6.98               -5.15                      –                     –                   –               83.68
Joshua
Nomkin
(NCYL)        Student      132.20              –                      –                    –                     –                     –                   –              132.20

Totals                    10057.11       -105.30               -871.32               -634.98             -400.61                 -21.33             -94.15                7929.42



Next, the court calculates the total fee award for each timekeeper in Chart 3. First, the court

reduces the total hours for each timekeeper—calculated in Chart 2—by 20%. Then it multiplies

this total by the rate set for each timekeeper by the court, discussed in Section III.B.1., above.




                                                                            55
       Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 56 of 58




                                    Chart 3: Total Fee Award Calculation
                                       *Chart Continues on Following Pages
                                         (a) Total Hours
                       Total Hours       Less 20%          Hourly Rate                      Total Fee
     Timekeeper        (Chart 2)         Reduction         Set by Court      Hours * Rate   Award14
         Larry Rute
        (Appleseed)        132.28            105.82           $500.00          $52,910.00    $53,030.00*
          Martha J.
        Hodgesmith
        (Appleseed)        83.55             66.84            $345.00          $23,059.80     $23,059.80
      Loretta Burns-
            Bucklew        175.18            140.14           $500.00          $70,072.00     $70,072.00
      Teresa Woody
        (Appleseed)        522.95            418.36           $500.00         $209,180.00    $209,180.00
      Stephen Dixon
               (CR)        334.48            267.59           $410.00         $109,710.26    $109,710.26
      David J. Sager
              (DLA)        39.68             31.74            $500.00          $15,870.00     $15,870.00
       Ira Lustbader
                (CR)       710.75            568.60           $500.00         $284,301.00    $284,301.00
       Leecia Welch
            (NCYL)         763.00            610.40           $500.00         $305,200.00    $305,368.00
       Kristin Pacio
              (DLA)        41.90             33.52            $410.00          $13,743.20     $13,743.20
              Benet
         Magnuson
        (Appleseed)        32.28             25.82            $300.00          $7,746.00      $7,926.00*
     Poonam Juneja
           (NCYL)          642.25            513.80           $375.00         $192,675.00    $192,963.00
        Joshua Kane
              (DLA)        99.68             79.74            $335.00          $26,712.90    $26,832.90*
          William J.
        Diggs (DLA)        36.28             29.02            $335.00          $9,721.70      $9,817.70*
      Marissa Nardi
               (CR)        844.84            675.87           $335.00         $226,417.79    $226,666.19*
      Jonathan King
               (CR)        471.73            377.38           $335.00         $126,422.97    $126,540.57*
               Erin
        McGuinness
               (CR)        337.36            269.89           $240.00          $64,773.12     $64,773.12
         Freya Pitts
            (NCYL)         570.45            456.36           $345.00         $157,444.20    $158,152.20*


14
        The court added back the time spent on pro hac vice motions by attorneys, listed in Chart 2
Column (g), onto each attorneys’ fee award but at the reduced rate explained in paragraph (g) above. The
court calculated this total by reducing the time an attorney spent on pro hac vice motions, reducing this
time by 20%, and then multiplying it by the hourly rate set for non-attorneys, i.e., $150 per hour. This
total was then added to the attorney’s fee award. Asterisks mark which attorneys were awarded time at
the reduced rate for time spent on pro hac vice motions.

                                                       56
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 57 of 58




                                  (a) Total Hours
                   Total Hours    Less 20%          Hourly Rate                    Total Fee
 Timekeeper        (Chart 2)      Reduction         Set by Court   Hours * Rate    Award14
     Jean Strout
        (NCYL)         88.90             71.12         $310.00       $22,047.20      $22,047.20
          Claire
     Glasspiegel
           (CR)        211.51           169.21         $290.00       $49,070.32      $49,070.32
          Nicole
  Taykhman (CR)        188.11           150.49         $260.00       $39,126.88     $39,136.48*
    Amanda Grill
        (NCYL)         103.43            82.74         $220.00       $18,202.80      $18,202.80
     Meg Fowler
          (DLA)        56.10             44.88         $200.00       $8,976.00       $8,976.00
      Jacqueline
     Stolzenberg
         (NCYL)        210.85           168.68         $200.00       $33,736.00      $33,736.00
   Megan Kinney
         (DLA)         117.33            93.86         $200.00       $18,772.00      $18,772.00
  Olivia Tourgee
          (DLA)        77.65             62.12         $200.00       $12,424.00     $12,928.00*
  Daniel Adamek
           (CR)        479.67           383.73         $150.00       $57,559.80      $57,559.80
          Clare
    Connaughton
           (CR)        215.69           172.55         $150.00       $25,883.10      $25,883.10
   Judy Calderon
          (DLA)         8.70             6.96          $150.00       $1,044.00       $1,044.00
      Lori Johns
     (Appleseed)       70.90             56.72         $150.00       $8,508.00       $8,508.00
       Christina
       Ostmeyer
     (Appleseed)       46.10             36.88         $150.00       $5,532.00       $5,532.00
     Kira Setren
        (NCYL)         83.68             66.94         $150.00       $10,041.00      $10,041.00
  Joshua Nomkin
         (NCYL)        132.20           105.76         $150.00       $15,864.00      $15,864.00

          Totals      7929.42           6343.54                    $2,222,747.04   $2,225,306.64



The court thus awards plaintiffs’ counsel $2,225,306.64 in attorneys’ fees. Next, the court

calculates plaintiffs’ expense award.




                                                  57
    Case 2:18-cv-02617-DDC-GEB Document 176 Filed 08/19/21 Page 58 of 58




                                Chart 4: Expenses Calculation

                       Expenses                                 (d) 50%
                       Submitted by     (b) Pre-Suit            (Mediation         Total Expense
Organization           Plaintiffs       Expenses                Expenses)          Award
    Kansas Appleseed              $0.00         -                       -                    $0.00
     Loretta E. Burns-            $0.00                                                      $0.00
              Bucklew                           -                       -

    National Children's        $34,292.69         $10,923.51           $3,910.67        $19,458.52
            Youth Law
 Children's Rights, Inc.       $50,118.62         $22,851.68           $3,840.06        $23,426.88
            DLA Piper          $30,391.28            -                  $971.54         $29,419.74

                  Total      $114,802.59          $33,775.19           $8,722.25        $72,305.15

       In sum, the court grants plaintiffs’ Motion for Attorney Fees and Expenses (Doc. 142) in

part and denies it in part. The court awards plaintiffs’ counsel $2,225,306.64 in fees and

$72,305.15 in expenses.

       IT IS THEREFORE ORDERED THAT plaintiffs’ Motion for Attorneys’ Fees and

Expenses (Doc. 142) is granted in part and denied in part for a total award of $2,225,306.64 in

fees and $72,305.15 in expenses.

       IT IS FURTHER ORDERED THAT the Clerk of the Court is directed to enter

judgment for the awarded amount in attorneys’ fees and expenses.

       IT IS SO ORDERED.

       This 19th day of August, 2021, at Kansas City, Kansas.

                                                               s/ Daniel D. Crabtree______
                                                               Daniel D. Crabtree
                                                               United States District Judge




                                                58
